

Exhibit 10.2



 
 
EMPLOYEE MATTERS AGREEMENT
DATED AS OF NOVEMBER 27, 2015
by and between




COMPUTER SCIENCES CORPORATION




and




CSRA INC.




 
 
0094081-0000005 NY:22420854.22
 




--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Section     Page
1.    Definitions    
2


1.1    Definitions    
2


1.2    Interpretation    
8


2.    General Principles for Allocation of Liabilities
9


2.1    General Principles    
9


2.2    Service Credit
10


2.3    Plan Administration
11


2.4    Severance
11


3.    Assignment of Employees    
12


3.1    Active Employees
12


3.2    Employment Law Obligations
13


3.3    Employee Records
13


4.    Equity and Incentive Compensation Plans
15


4.1    General Principles
15


4.2    Employee Stock Options
15


4.3    Restricted Stock Units    
17


4.4    Performance Stock Units
18


4.5    Section 16(b) of the Securities Act; Code Sections 162(m) and 409A
18


4.6    Liabilities for Settlement of Awards
19


4.7    Bonus Payments
19


4.8    Form S-8
20


4.9    Tax Reporting and Withholding for Equity-Based Awards
20


4.10    Approval of the CSRA Equity Plan    
21


5.    U.S. Qualified Retirement Plans    
21


5.1    Establishment of the CSRA 401(k) Plan
21


5.2    Transfer of MAP Assets and Liabilities
21


5.3    Treatment of CSC Common Stock and CSRA Common Stock
21


5.4    Continuation of Elections
22


5.5    Tax Qualified Status    
22


5.6    CSC Defined Benefit Plans    
22


5.7    Other Defined Contribution Plans
23


5.8    CSC Master Trust
24


6.    Nonqualified Plans    
24


6.1    Nonqualified Plans
24


6.2    Key Employee Deferred Compensation Plan
25


7.    Welfare Plans    
25


7.1    Welfare Plans    
25


7.2    Transitional Matters Under CSRA Welfare Plans    
26


7.3    Continuity of Benefits
26


7.4    Insurance Contracts
28




 
 
 
 




--------------------------------------------------------------------------------

 

7.5    Third-Party Vendors    
28


7.6    Retiree Welfare Benefits
29


8.    Workers’ Compensation and Unemployment Compensation
30


8.1    Workers’ Compensation
30


8.2    Unemployment Compensation
30


9.    Benefit Arrangements and Other Matters
31


9.1    Termination of Participation    
31


9.2    Accrued Time Off
31


9.3    Leaves of Absence
31


9.4    Certain Director Fees
31


9.5    Restrictive Covenants in Employment and Other Agreements
31


10.    Non-U.S. Employees    
32


10.1    General Principles
32


10.2    Treatment of Equity Awards Held by Non-U.S. Employees
32


11.    General Provisions    
32


11.1    Preservation of Rights to Amend    
32


11.2    Confidentiality    
32


11.3    Administrative Complaints/Litigation
33


11.4    Reimbursement and Indemnification    
33


11.5    Costs of Compliance with Agreement
33


11.6    Fiduciary Matters
33


11.7    Entire Agreement
34


11.8    Binding Effect; No Third-Party Beneficiaries; Assignment
34


11.9    Amendment; Waivers
34


11.10    Remedies Cumulative
34


11.11    Notices
35


11.12    Counterparts
35


11.13    Severability    
35


11.14    Governing Law
35


11.15    Dispute Resolution
35


11.16    Performance
36


11.17    Construction
36


11.18    Effect if Distribution Does Not Occur
36


Signatory
37










 
 
 
 




--------------------------------------------------------------------------------



Exhibit 10.2



Index of Other Defined Terms


Defined Term
Section
Adjusted CSC Employee Option
4.2(b)
Benefit Management Records
3.3(b)
Board
Recitals
commercially reasonable efforts
1.2(m)
CSC
Preamble
CSRA
Preamble
CSRA Deferred Compensation Plan Beneficiary
6.2(a)
CSRA Deferred Compensation Plan
6.2(a)
CSRA Employee Option
4.2(c)
CSRA Nonqualified Plan
6.1(a)
CSRA Nonqualified Plan Beneficiaries
6.1(a)
CSRA FSA
7.3(a)
CSRA HSA
7.3(b)
CSRA 401(k) Plan
5.1
CSRA 401(k) Plan Beneficiaries
5.2
CSRA RSUs
4.3(a)
CSRA Bonus Plans
4.7(a)
CSRA Welfare Plan Participants
7.1
MAP Beneficiaries
5.3(a)
FICA
3.1(g)
FSA Participation Period
7.3(a)(i)
FUTA
3.1(g)
HSA Participation Period
7.3(b)
Master Separation and Distribution Agreement
Recitals
Parties
Preamble
Party
Preamble






 
0094081-0000005 NY:22420854.22
1
 




--------------------------------------------------------------------------------

 




This EMPLOYEE MATTERS AGREEMENT (this “Agreement”) is entered into as of
November 27, 2015 by and between Computer Sciences Corporation, a Nevada
corporation (“CSC”) and CSRA Inc., a Nevada corporation (“CSRA”). CSC and CSRA
are also referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”
WHEREAS:
(A)
CSC, acting through its direct and indirect Subsidiaries, currently conducts the
CSC Business and the CSRA Business;

(B)
the Board of Directors of CSC (the “Board”) has determined that it would be
appropriate, desirable and in the best interests of CSC and the stockholders of
CSC to separate CSC into two separate, publicly traded companies, one for each
of (i) the CSC Business, which shall be owned and conducted, directly or
indirectly, by CSC and (ii) the CSRA Business, which shall be owned and
conducted, directly or indirectly, by CSRA;

(C)
CSC and CSRA have entered into the Master Separation and Distribution Agreement
by and between CSC and CSRA dated as of the date hereof (the “Master Separation
and Distribution Agreement”), in connection with the separation of the CSRA
Business from CSC and the Distribution of CSRA Common Stock to stockholders of
CSC;

(D)
the Master Separation and Distribution Agreement also provides for the execution
and delivery of certain other agreements, including this Agreement, in order to
facilitate and provide for the separation of CSRA and its subsidiaries from CSC;

(E)
effective July 4, 2015, the employment of certain individuals who work in or are
assigned to the CSRA Business was assigned and transferred to a wholly owned
subsidiary of CSC, pursuant to the terms and conditions of a Master Services
Agreement dated as of July 4, 2015; and

(F)
in order to ensure an orderly transition under the Master Separation and
Distribution Agreement, it will be necessary for the Parties to allocate between
them Assets, Liabilities and responsibilities with respect to certain employee
compensation and benefit plans and programs, and certain other employment
matters.

NOW, THEREFORE, in consideration of and subject to the premises and the mutual
agreements, terms and conditions herein contained, the benefits to be derived
therefrom and other good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.
DEFINITIONS

1.1
Definitions

As used in this Agreement, the following terms shall have the meanings set forth
in this Section 1.1.
(a)
“Adjusted CSC Employee Option” has the meaning set forth in Section 4.2(b).

(b)
“Adjusted CSC PSU” has the meaning set forth in Section 4.4(b).

(c)
“Affiliate” has the meaning set forth in the Master Separation and Distribution
Agreement.


 
 
2
 




--------------------------------------------------------------------------------

 




(d)
“Agreement” means this Employee Matters Agreement, together with all amendments,
modifications, and changes hereto entered into pursuant to Section 11.9.

(e)
“Assets” has the meaning set forth in the Master Separation and Distribution
Agreement.

(f)
“Benefit Management Records” has the meaning set forth in Section 3.3(b).

(g)
“Benefit Plan” means any contract, agreement, policy, practice, program, plan,
trust, commitment or arrangement providing for benefits, perquisites or
compensation of any nature to any Employee, or to any family member, dependent,
or beneficiary of any such Employee, including pension plans, thrift plans,
deferred compensation plans, supplemental pension plans and welfare plans, and
contracts, agreements, policies, practices, programs, plans, trusts, commitments
and arrangements providing for terms of employment, fringe benefits, severance
benefits, change in control protections or benefits, travel and accident, life,
disability and accident insurance, tuition reimbursement, travel reimbursement,
vacation, sick, personal or bereavement days, leaves of absences and holidays of
CSC or CSRA, as applicable.

(h)
“Board” has the meaning set forth in the recitals of this Agreement.

(i)
“Business Days” means any day that is not a Saturday, a Sunday or any other day
on which banks are required or authorized by Law to be closed in New York City
or Virginia.

(j)
“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as codified at Section 601 et seq. of ERISA and at Section 4980B of the Code.

(k)
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder by the U.S. Department of the Treasury.

(l)
“CSC” has the meaning set forth in the preamble to this Agreement.

(m)
“CSC Benefit Plan” means any Benefit Plan sponsored or maintained by a member of
the CSC Group immediately prior to the Effective Time, excluding any such
Benefit Plan that becomes a CSRA Benefit Plan.

(n)
“CSC Bonus Plans” means the CSC Employee Incentive Compensation Plan, the CSC
Sales Incentive Compensation Plan and the CSC Program Management Incentive Plan.

(o)
“CSC Business” has the meaning set forth in the Master Separation and
Distribution Agreement.

(p)
“CSC Common Stock” means the common stock, par value $0.01 per share, of CSC.

(q)
“CSC Deferred Compensation Plan” means the CSC Deferred Compensation Plan.

(r)
“CSC Director” means any individual who is or was previously a non-employee
member of the board of directors of CSC.

(s)
“CSC Director RSUs” means any CSC RSUs granted to a CSC Director under the CSC
Equity Plans.


 
 
3
 




--------------------------------------------------------------------------------

 




(t)
“CSC Entity” means any member of the CSC Group.

(u)
“CSC Equity Plans” means the CSC 2007 Employee Incentive Plan, the CSC 2011
Omnibus Incentive Plan and the 2010 Non-Employee Director Incentive Plan.

(v)
“CSC Group” has the meaning set forth in the Master Separation and Distribution
Agreement.

(w)
“CSC Group Employee” means any individual who is employed by a member of the CSC
Group immediately prior to the Effective Time, excluding any CSRA Group
Employee.

(x)
“CSC OPEB Plan” means any Welfare Plan that provides post-employment welfare
benefits (i.e., any retiree medical and/or life benefits) maintained by any
member of the CSC Group.

(y)
“CSC Options” means exercisable and non-exercisable options to purchase shares
of CSC Common Stock granted pursuant to the CSC Equity Plans.

(z)
“CSC Post-Distribution Stock Value” means the average closing per share price of
CSC Common Stock over the five (5) trading days immediately following the
Distribution Date, or such other basis as CSC may determine based on publicly
available share price determinations over a period of not more than ten (10)
days.

(aa)
“CSC Pre-Distribution Stock Value” means the average closing per share price of
CSC Common Stock over the five trading days ending on the Distribution Date
based on “regular way” trading on the NYSE during Regular Trading Hours, or such
other basis as CSC may determine based on publicly available share price
determinations over a period of not more than 10 days.

(bb)
“CSC Ratio” means the quotient obtained by dividing the CSC Post-Distribution
Stock Value by the CSC Pre- Distribution Stock Value.

(cc)
“CSC RSUs” means restricted stock units granted under the CSC Equity Plans,
other than PSUs.

(dd)
“CSC Value Ratio” means (i) the CSC Post-Distribution Stock Value divided by
(ii)(A) the CSRA Proportionate Value plus (B) the CSC Post-Distribution Stock
Value.

(ee)
“CSC Welfare Plan” means any Welfare Plan sponsored or maintained by any one or
more members of the CSC Group as of immediately prior to the Effective Time.

(ff)
“CSRA” has the meaning set forth in the preamble to this Agreement.

(gg)
“CSRA Benefit Plan” means any Benefit Plan sponsored or maintained by a member
of the CSRA Group immediately following the Effective Time.

(hh)
“CSRA Bonus Plans” has the meaning set forth in Section 4.7(a).

(ii)
“CSRA Business” has the meaning set forth in the Master Separation and
Distribution Agreement.

(jj)
“CSRA Common Stock” means the common stock, par value $0.01 per share, of CSRA.

(kk)
“CSRA Deferred Compensation Plan Beneficiary” has the meaning set forth in
Section 6.2(a).


 
 
4
 




--------------------------------------------------------------------------------

 




(ll)
“CSRA Deferred Compensation Plan” has the meaning set forth in Section 6.2(a).

(mm)
“CSRA Director” means any individual who is a non-employee member of the board
of directors of CSRA immediately after the Effective Time.

(nn)
“CSRA Employee Option” has the meaning set forth in Section 4.2(c).

(oo)
“CSRA Entity” means any member of the CSRA Group.

(pp)
“CSRA Equity Plan” means the plan adopted by CSRA prior to the Effective Time
and approved by the sole stockholder of CSRA, under which the CSRA equity-based
awards described in Section 4 shall be issued.

(qq)
“CSRA FSA” has the meaning set forth in Section 7.3(a).

(rr)
“CSRA Group” has the meaning set forth in the Master Separation and Distribution
Agreement.

(ss)
“CSRA Group Employee” means any individual who is employed by a member of the
CSRA Group immediately prior to the Effective Time or whose employment will be
transferred from the CSC Group to the CSRA Group as of the Effective Time.

(tt)
“CSRA HSA” has the meaning set forth in Section 7.3(b).

(uu)
“CSRA Nonqualified Plans” has the meaning set forth in Section 6.1(a).

(vv)
“CSRA Nonqualified Plan Beneficiaries” has the meaning set forth in
Section 6.1(a).

(ww)
“CSRA Option” means a CSRA Employee Option.

(xx)
“CSRA Post-Distribution Stock Value” means the average closing per share price
of CSRA Common Stock over the five (5) trading days immediately following the
Distribution Date, or such other basis as CSC may determine based on publicly
available share price determinations over a period of not more than ten (10)
days.

(yy)
“CSRA Proportionate Value” means the CSRA Post-Distribution Stock Value
multiplied by the Distribution Ratio.

(zz)
“CSRA PSU” has the meaning set forth in Section 4.4(b).

([[)
“CSRA Ratio” means the quotient obtained by dividing the CSRA Post-Distribution
Stock Value by the CSC Pre-Distribution Stock Value.

(aaa)
“CSRA 401(k) Plan” has the meaning set forth in Section 5.1.

(bbb)
“CSRA 401(k) Plan Beneficiaries” has the meaning set forth in Section 5.2.

(ccc)
“CSRA RSUs” has the meaning set forth in Section 4.3(a).


 
 
5
 




--------------------------------------------------------------------------------

 




(ddd)
“CSRA Value Ratio” means (i) the CSRA Proportionate Value divided by (ii)(A) the
CSRA Proportionate Value plus (B) the CSC Post-Distribution Stock Value.

(eee)
“CSRA Welfare Plan” means any Welfare Plan sponsored or maintained by any one or
more members of the CSRA Group following the Effective Time.

(fff)
“CSRA Welfare Plan Participants” has the meaning set forth in Section 7.1.

(ggg)
“Distribution” has the meaning set forth in the Master Separation and
Distribution Agreement.

(hhh)
“Distribution Date” has the meaning set forth in the Master Separation and
Distribution Agreement.

(iii)
“Distribution Ratio” means the quotient obtained by dividing one share of CSRA
Common Stock by one share of CSC Common Stock.

(jjj)
“Effective Time” means the effective time of the Distribution.

(kkk)
“Employee” means any CSC Group Employee, Former CSC Group Employee or CSRA Group
Employee.

(lll)
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

(mmm)
“FICA” has the meaning set forth in Section 3.1(g).

(nnn)
“FMLA” means the U.S. Family and Medical Leave Act, as amended, and the
regulations promulgated thereunder.

(ooo)
“Form 10” has the meaning set forth in the Master Separation and Distribution
Agreement.

(ppp)
“Former CSC Group Employee” means all former employees of CSC or any of its
Subsidiaries who have an employment end date on or before the Effective Time,
excluding all CSRA Group Employees.

(qqq)
“FSA Participation Period” has the meaning set forth in Section 7.3(a)(i).

(rrr)
“FUTA” has the meaning set forth in Section 3.1(g).

(sss)
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended, and the regulations promulgated thereunder.

(ttt)
“HRA Participation Period” has the meaning set forth in Section 7.3(c)(i).

(uuu)
“HSA Participation Period” has the meaning set forth in Section 7.3(b).

(vvv)
“IRS” means the Internal Revenue Service.

(www)
“Law” has the meaning set forth in the Master Separation and Distribution
Agreement.


 
 
6
 




--------------------------------------------------------------------------------

 




(xxx)
“Liabilities” has the meaning set forth in the Master Separation and
Distribution Agreement.

(yyy)
“Lost Dividend Amount” has the meaning set forth in Section 4.3(b).

(zzz)
“MAP” means the CSC Matched Asset Plan.

([[[)
“MAP Beneficiaries” has the meaning set forth in Section 5.3(a).

(aaaa)
“Master Pension Trust” has the meaning set forth in Section 5.6(a) of this
Agreement.

(bbbb)
“Master Separation and Distribution Agreement” has the meaning set forth in the
recitals to this Agreement.

(cccc)
“NYSE” means the New York Stock Exchange.

(dddd)
“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

(eeee)
“PAE” has the meaning set forth in Section 5.6(d) of this Agreement.

(ffff)
“Person” has the meaning set forth in the Master Separation and Distribution
Agreement.

(gggg)
“Privacy Contract” means any contract entered into in connection with applicable
privacy protection Laws or regulations.

(hhhh)
“PSUs” means performance share awards or performance share units, as applicable,
issued under the CSC Equity Plans.

(iiii)
“Regular Trading Hours” means the period beginning at 9:30 A.M. New York City
time and ending at 4:00 P.M. New York City time.

(jjjj)
“Securities Act” means the Securities Exchange Act of 1934.

(kkkk)
“Subsidiary” has the meaning set forth in the Master Separation and Distribution
Agreement.

(llll)
“Tax” has the meaning set forth in the Master Separation and Distribution
Agreement.

(mmmm)
“Trading Day” means the period of time during any given calendar day, commencing
with the determination of the opening price on the NYSE and ending with the
determination of the closing price on the NYSE, in which trading and settlement
in shares of CSC Common Stock or CSRA Common Stock is permitted on the NYSE.

(nnnn)
“Transition Services Agreement” has the meaning set forth in the Master
Separation and Distribution Agreement.

(oooo)
“U.S.” means the United States of America.

(pppp)
“VEBA” means any CSC OPEB Plan trust which is intended to be a voluntary
employees’ beneficiary association under Section 501(c)(9) of the Code.


 
 
7
 




--------------------------------------------------------------------------------

 




(qqqq)
“WARN” means the U.S. Worker Adjustment and Retraining Notification Act, as
amended, and the regulations promulgated thereunder, and any applicable state or
local Law equivalent.

(rrrr)
“Welfare Plan” means, where applicable, a “welfare plan” (as defined in Section
3(1) of ERISA) or a “cafeteria plan” under Section 125 of the Code, and any
benefits offered thereunder, to any Employee, or to any family member, dependent
or beneficiary of any such Employee, including any other plan offering health
benefits (including medical, prescription drug, dental, vision, and mental
health and substance abuse), disability benefits, or life, accidental death and
disability, and business travel insurance, pre-tax premium conversion benefits,
dependent care assistance programs, employee assistance programs, paid time off
programs, contribution funding toward a health savings account, flexible
spending accounts, or cashable credits of CSC or CSRA, as applicable.

1.2
Interpretation

In this Agreement, unless the context clearly indicates otherwise:
(a)
words used in the singular include the plural and words used in the plural
include the singular;

(b)
if a word or phrase is defined in this Agreement, its other grammatical forms,
as used in this Agreement, shall have a corresponding meaning;

(c)
reference to any gender includes the other gender and the neuter;

(d)
the words “include,” “includes” and “including” shall be deemed to be followed
by the words “without limitation”;

(e)
the words “shall” and “will” are used interchangeably and have the same meaning;

(f)
the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

(g)
relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(h)
all references to a specific time of day in this Agreement shall be based upon
Eastern Standard Time or Eastern Daylight Saving Time, as applicable, on the
date in question;

(i)
whenever this Agreement refers to a number of days, such number shall refer to
calendar days unless Business Days are specified;

(j)
accounting terms used herein shall have the meanings historically ascribed to
them by CSC and its Subsidiaries, including CSRA for this purpose, in its and
their internal accounting and financial policies and procedures in effect
immediately prior to the date of this Agreement;

(k)
reference to any Article or Section means such Article or Section of this
Agreement, as the case may be, and references in any Section or definition to
any clause means such clause of such Section or definition;


 
 
8
 




--------------------------------------------------------------------------------

 




(l)
the words “this Agreement,” “herein,” “hereunder,” “hereof,” “hereto” and words
of similar import shall be deemed references to this Agreement as a whole and
not to any particular Section or other provision of this Agreement;

(m)
the term “commercially reasonable efforts” means efforts which are commercially
reasonable to enable a Party, directly or indirectly, to satisfy a condition to
or otherwise assist in the consummation of a desired result and that do not
require the performing Party to expend funds or assume Liabilities other than
expenditures and Liabilities that are customary and reasonable in nature and
amount in the context of a series of related transactions similar to the
Distribution;

(n)
reference to any agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and not prohibited by
this Agreement;

(o)
reference to any Law (including statutes and ordinances) means such Law
(including any and all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(p)
references to any Person include such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement;
a reference to such Person’s “Affiliates” shall be deemed to mean such Person’s
Affiliates following the Distribution and any reference to a third party shall
be deemed to mean a Person who is not a Party or an Affiliate of a Party;

(q)
unless otherwise specified in this Agreement, all references to dollar amounts
herein shall be in respect of lawful currency of the U.S.;

(r)
the titles to Articles and headings of Sections contained in this Agreement and
in the table of contents to this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of or to affect the meaning
or interpretation of this Agreement; and

(s)
any portion of this Agreement obligating a Party to take any action or refrain
from taking any action, as the case may be, shall mean that such Party shall
also be obligated to cause its relevant Subsidiaries to take such action or
refrain from taking such action, as the case may be.

2.
GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

2.1
General Principles

Each member of the CSC Group and each member of the CSRA Group shall take any
and all reasonable action as shall be necessary or appropriate so that active
participation in the CSC Benefit Plans by all CSRA Group Employees shall
terminate in connection with the Distribution as and when provided under this
Agreement (or if not specifically provided under this Agreement, as of the
Effective Time); provided that with respect to any CSC Welfare Plan, CSRA Group
Employees shall continue active participation for a period of time following the
Effective Time, as provided in Section 7.1.
(t)
Except as otherwise provided in this Agreement, effective as of the Effective
Time, one or more members of the CSRA Group (as determined by CSRA) shall assume
or continue the sponsorship of, and no member


 
 
9
 




--------------------------------------------------------------------------------

 




of the CSC Group shall have any further Liability with respect to or under, and
CSRA shall indemnify each member of the CSC Group, and the officers, directors,
and employees of each member of the CSC Group, and hold them harmless with
respect to any and all:
(i)
individual agreements entered into between any member of the CSC Group and any
CSRA Group Employee;

(ii)
agreements entered into between any member of the CSC Group and any individual
who is an independent contractor to the extent that any such Liability relates
to services provided for the business activities of the CSRA Group;

(iii)
wages, salaries, incentive compensation (as the same may be modified by this
Agreement), commissions, bonuses, and any other employee compensation or
benefits payable to or on behalf of any CSRA Group Employees after the
Distribution Date, with respect to such wages, salaries, incentive compensation,
commissions, bonuses, or other employee compensation or benefits earned after
the Distribution Date;

(iv)
moving expenses and obligations related to relocation, repatriation, transfers
or similar items incurred by or owed to any CSRA Group Employees, but only to
the extent such items are incurred after the Distribution Date;

(v)
immigration-related, visa, work application or similar rights, obligations and
Liabilities related to any CSRA Group Employees; and

(vi)
Liabilities and obligations whatsoever with respect to claims made by or with
respect to any CSRA Group Employees in connection with any employee benefit
plan, program or policy not otherwise retained or assumed by any member of the
CSC Group pursuant to this Agreement, including such Liabilities relating to
actions or omissions of or by any member of the CSRA Group or any officer,
director, employee or agent thereof on or prior to the Distribution Date.

(vii)
Except as otherwise provided in this Agreement, effective as of the Effective
Time, no member of the CSRA Group shall have any further Liability for, and CSC
shall indemnify each member of the CSRA Group, and the officers, directors, and
employees of each member of the CSRA Group, and hold them harmless with respect
to any and all Liabilities and obligations whatsoever with respect to, claims
made by or with respect to any CSC Group Employees or Former CSC Group Employees
in connection with any Benefit Plan retained or assumed by any member of the
CSRA Group pursuant to this Agreement, including such Liabilities relating to
actions or omissions of or by any member of the CSC Group or any officer,
director, employee or agent thereof on, prior to or after the Distribution Date.

2.2
Service Credit

(a)
Service for Eligibility, Vesting, and Benefit Purposes. Except as otherwise
provided in any other provision of this Agreement, the CSRA Benefit Plans shall,
and CSRA shall cause each member of the CSRA Group to, recognize each CSRA Group
Employee’s full service history with the CSC Group for purposes of eligibility,
vesting, determination of level of benefits and, to the extent applicable,
benefit accruals under any CSRA Benefit Plan for such CSRA Group Employee’s
service with any member of the CSC Group on or prior to the Effective Time to
the same extent such service would be credited under the CSC Benefit


 
 
10
 




--------------------------------------------------------------------------------

 




Plans. Notwithstanding the foregoing, except as otherwise specifically set forth
below or in the applicable Benefit Plan document, service with any member of the
CSC Group from and after the Distribution shall not be taken into account for
any purpose under any Benefit Plan sponsored and maintained by the CSRA Group.
Similarly, except as otherwise specifically set forth below or in the applicable
Benefit Plan document, service with any member of the CSRA Group from and after
the Distribution shall not be taken into account for any purpose under any
Benefit Plan sponsored and maintained by the CSC Group.
(b)
Evidence of Prior Service. Notwithstanding anything to the contrary, but subject
to applicable Law, upon reasonable request by one Party to the other Party, the
first Party will provide to the other Party copies of any records available to
the first Party to document such service, plan participation and membership of
such Employees and cooperate with the first Party to resolve any discrepancies
or obtain any missing data for purposes of determining benefit eligibility,
participation, vesting and calculation of benefits with respect to any Employee.

2.3
Plan Administration

(a)
Transition Services. The Parties acknowledge that the CSC Group or the CSRA
Group may provide administrative services for certain of the other Party’s
benefit programs for a transitional period under the terms of the Transition
Services Agreement. The Parties agree to enter into a business associate
agreement (if required by HIPAA or other applicable health information privacy
Laws) in connection with such Transition Services Agreement.

(b)
Participant Elections and Beneficiary Designations. All participant elections
and beneficiary designations made under any Benefit Plan sponsored by a member
of the CSC Group prior to the Effective Time with respect to which Assets or
Liabilities are transferred or allocated to plans maintained by a member of the
CSRA Group in accordance with this Agreement shall continue in effect under the
applicable CSRA plan, including deferral, investment and payment form elections,
dividend elections, coverage options and levels, beneficiary designations and
the rights of alternate payees under qualified domestic relations orders, to the
extent allowed by applicable Law.

(c)
No Duplication or Acceleration of Benefits. Notwithstanding anything to the
contrary in this Agreement, the Master Separation and Distribution Agreement or
any other contractual agreement or arrangement, no participant in any CSRA
Benefit Plan shall receive benefits that duplicate benefits provided by the
corresponding CSC Benefit Plan or arrangement. Furthermore, unless expressly
provided for in this Agreement, the Master Separation and Distribution Agreement
or in any other contractual agreement or arrangement or required by applicable
Law, no provision in this Agreement shall be construed to create any right to
accelerate vesting or entitlements to any compensation or Benefit Plan on the
part of any CSC Group Employee, Former CSC Group Employee or CSRA Group
Employee.

(d)
No Expansion of Participation. Unless otherwise expressly provided in this
Agreement, as otherwise determined or agreed to by CSC and CSRA, as required by
applicable Law, or as explicitly set forth in a CSRA Benefit Plan, a CSRA Group
Employee shall be entitled to participate in the CSRA Benefit Plans only to the
extent that such Employee was entitled to participate in the corresponding CSC
Benefit Plan as in effect immediately prior to the Effective Time, it being the
intent of the Parties that this Agreement not result in any expansion of the
number of CSRA Group Employees participating or the participation rights therein
that they had prior to the Effective Time.


 
 
11
 




--------------------------------------------------------------------------------

 




2.4
Severance

CSC shall have no Liability or obligation under any CSC severance plan or policy
with respect to CSRA Group Employees who did not have a termination event prior
to the Effective Time giving rise to severance. Subject to any obligations under
any individual agreement or collective bargaining agreement, CSC shall remain
liable for all severance to be paid to any CSRA Group Employee if and to the
extent the events giving rise to the severance payments occurred prior to the
Effective Time and CSRA Group shall be liable for all severance to be paid to
any CSRA Group Employee if and to the extent the events giving rise to the
severance payments occur on or following the Effective Time.
3.
ASSIGNMENT OF EMPLOYEES

3.1
Active Employees

(c)
CSRA Group Employees. Except as otherwise set forth in this Agreement, effective
not later than immediately following the Effective Time, the employment of each
CSRA Group Employee shall be continued by a member of the CSRA Group or shall be
assigned and transferred to a member of the CSRA Group (in each case, with such
member as determined by CSRA). Each of the Parties agrees to execute, and to
seek to have the applicable employees execute, such documentation, if any, as
may be necessary to reflect such assignments and transfers.

(d)
CSC Group Employees. Except as otherwise set forth in this Agreement, effective
not later than immediately following the Effective Time, the employment of each
CSC Group Employee shall be continued by a member of the CSC Group or shall be
assigned and transferred to a member of the CSC Group (in each case as
determined by CSC). Each of the Parties agrees to execute, and to seek to have
the applicable employees execute, such documentation, if any, as may be
necessary to reflect such assignments and transfers.

(e)
At-Will Status. Notwithstanding the above or any other provision of this
Agreement, nothing in this Agreement shall create any obligation on the part of
any member of the CSC Group or any member of the CSRA Group to (i) continue the
employment of any Employee or permit the return from a leave of absence for any
period following the date of this Agreement or the Effective Time (except as
required by applicable Law) or (ii) change the employment status of any Employee
from “at will,” to the extent such Employee is an “at will” employee under
applicable Law.

(f)
Assumption. Upon and following the Effective Time, CSRA Group shall assume and
agree to be bound by all the terms and provisions of the collective bargaining
agreements listed on Exhibit A.

(g)
Severance. The Parties acknowledge and agree that the Distribution and the
assignment, transfer or continuation of the employment of Employees as
contemplated by this Section 3.1 shall not be deemed a severance of employment
of any Employee for purposes of this Agreement or any Benefit Plan of any member
of the CSC Group or any member of the CSRA Group.

(h)
Not a Change of Control/Change in Control. The Parties acknowledge and agree
that neither the consummation of the Distribution nor any transaction in
connection with the Distribution shall be deemed a “change of control,” “change
in control,” or term of similar import for purposes of any Benefit Plan of any
member of the CSC Group or any member of the CSRA Group.


 
 
12
 




--------------------------------------------------------------------------------

 




(i)
Payroll and Related Taxes. With respect to the portion of the tax year occurring
prior to and including the Effective Time, CSC will (i) be responsible for all
payroll obligations, tax withholding and reporting obligations and (ii) furnish
a Form W-2 or similar earnings statement to all CSRA Group Employees for such
period. With respect to the remaining portion of such tax year, CSRA will (A) be
responsible for all payroll obligations, tax withholding, and reporting
obligations regarding CSRA Group Employees and (B) furnish a Form W-2 or similar
earnings statement to all CSRA Group Employees. With respect to each CSRA Group
Employee, CSC and CSRA shall, and shall cause their respective Affiliates to (to
the extent permitted by applicable Law and practicable) (1) treat CSRA (or the
applicable CSRA Entity) as a “successor employer” and CSC (or the applicable CSC
Entity) as a “predecessor,” within the meaning of Sections 3121(a)(1) and
3306(b)(1) of the Code, to the extent appropriate, for purposes of taxes imposed
under the United States Federal Insurance Contributions Act, as amended
(“FICA”), or the United States Federal Unemployment Tax Act, as amended
(“FUTA”), (2) cooperate with each other to avoid, to the extent possible, the
restart of FICA and FUTA upon or following the Effective Time with respect to
each such CSRA Group Employee for the tax year during which the Effective Time
occurs, and (3) file tax returns, exchange wage payment information, and report
wage payments made by the respective predecessor and successor employer on
separate IRS Forms W-2 or similar earnings statements to each such CSRA Group
Employee for the tax year in which the Effective Time occurs, in a manner
provided in Section 4.02(l) of Revenue Procedure 2004-53.

(j)
Employment Contracts; Expatriate Obligations. CSRA will assume and honor, or
will cause a CSRA Entity to assume and honor, any agreements to which any CSRA
Group Employee is party with either any CSC Entity or any joint venture with a
CSC Entity, including any (i) employment contract, (ii) retention, severance or
change of control arrangement, or (iii) expatriate (including any international
assignee) contract or arrangement (including agreements and obligations
regarding repatriation, relocation, equalization of taxes and living standards
in the host country). For purposes of the retention agreements, a transfer of
employment to CSRA Group will not be deemed a termination of employment. Any
reference to employment with a CSC Entity will be deemed to be a reference to
employment with CSRA Group. In the event that an employee is obliged under a
retention agreement to return all or part of a retention award upon the
employee’s termination of employment, the employee’s employer at the time shall
be entitled to receive the repayment of such award.

3.2
Employment Law Obligations

(e)
WARN. After the Effective Time, (i) CSC shall be responsible for providing any
necessary WARN notice (and meeting any similar state Law notice requirements)
with respect to any termination of employment of any CSC Group Employee and (ii)
CSRA shall be responsible for providing any necessary WARN notice (and meeting
any similar state Law notice requirements) with respect to any termination of
employment of any CSRA Group Employee.

(f)
Compliance With Employment Laws. At and after the Effective Time, (i) each
member of the CSC Group shall be responsible for adopting and maintaining any
policies or practices, and for all other actions and inactions, necessary to
comply with employment-related Laws and requirements relating to the employment
of CSC Group Employees and the treatment of any applicable Former CSC Group
Employees in respect of their former employment and (ii) each member of the CSRA
Group shall be responsible for adopting and maintaining any policies or
practices, and for all other actions and inactions, necessary to comply with
employment-related Laws and requirements relating to the employment of CSRA
Group Employees.


 
 
13
 




--------------------------------------------------------------------------------

 




3.3
Employee Records

(a)
Sharing of Information. Subject to any limitations imposed by applicable Law,
CSC and CSRA (acting directly or through members of the CSC Group or the CSRA
Group, respectively) shall provide to the other and their respective agents and
vendors all information necessary for the Parties to perform their respective
duties under this Agreement. The Parties also hereby agree to enter into any
business associate arrangements that may be required for the sharing of any
information pursuant to this Agreement to comply with the requirements of HIPAA.

(b)
Transfer of Personnel Records and Authorization. Subject to any limitation
imposed by applicable Law, on the Distribution Date, CSC shall transfer and
assign to CSRA all personnel records, all immigration documents, including I-9
forms and work authorizations, all payroll deduction authorizations and
elections, whether voluntary or mandated by Law, including but not limited to
W-4 forms and deductions for benefits under the applicable CSRA Benefit Plan and
all absence management records, FMLA records, insurance beneficiary
designations, flexible spending account enrollment confirmations, and attendance
and return to work information (“Benefit Management Records”) relating to CSRA
Welfare Plan Participants. Subject to any limitations imposed by applicable Law,
CSC, however, may retain originals of, copies of, or access to, personnel
records, immigration records, payroll forms and Benefit Management Records as
long as necessary to provide services to CSRA (acting on its behalf pursuant to
the Transition Services Agreement between the Parties entered into as of the
date of this Agreement). Immigration records will, if and as appropriate, become
a part of CSRA’s public access file. CSRA will use personnel records, payroll
forms and Benefit Management Records for lawful purposes only, including
calculation of withholdings from wages and personnel management. It is
understood that following the Distribution Date, CSC records so transferred and
assigned may be maintained by CSRA (acting directly or through one of its
Subsidiaries) pursuant to CSRA’s applicable records retention policy.

(c)
Access to Records. To the extent not inconsistent with this Agreement and any
applicable privacy protection Laws or regulations or Privacy Contracts,
reasonable access to Employee-related records after the Distribution Date will
be provided to members of the CSC Group and members of the CSRA Group pursuant
to the terms and conditions of Section 8.2(b) of the Master Separation and
Distribution Agreement. In addition, notwithstanding anything to the contrary,
CSRA shall provide CSC with reasonable access to those records necessary for its
administration of any plans or programs on behalf of CSC Group Employees and
Former CSC Group Employees after the Distribution Date as permitted by any
applicable privacy protection Laws or regulations or Privacy Contracts. CSC
shall also be permitted to retain copies of all restrictive covenant agreements
with any CSRA Group Employee in which any member of the CSC Group has a valid
business interest. In addition, CSC shall provide CSRA with reasonable access to
those records necessary for its administration of any plans or programs on
behalf of CSRA Group Employees after the Distribution Date as permitted by any
applicable privacy protection Laws or regulations or Privacy Contracts. CSRA
shall also be permitted to retain copies of all restrictive covenant agreements
with any CSC Group Employee or Former CSC Group Employee in which any member of
the CSRA Group has a valid business interest.

(d)
Maintenance of Records. With respect to retaining, destroying, transferring,
sharing, copying and permitting access to all Employee-related information, CSC
and CSRA shall comply with all applicable Laws, regulations and internal
policies, and shall indemnify and hold harmless each other from and against any
and all Liabilities, claims, actions, and damages that arise from a failure (by
the indemnifying party or its


 
 
14
 




--------------------------------------------------------------------------------

 




Subsidiaries or their respective agents) to so comply with all applicable Laws,
regulations, Privacy Contracts and internal policies applicable to such
information.
(e)
Confidentiality. Except as otherwise set forth in this Agreement, all records
and data relating to Employees shall, in each case, be subject to the
confidentiality provisions of the Master Separation and Distribution Agreement
and any other applicable agreement and applicable Law, and the provisions of
this Section 3.3 shall be in addition to, and not in derogation of, the
provisions of the Master Separation and Distribution Agreement governing
confidential information, including Section 8.5 of the Master Separation and
Distribution Agreement.

(f)
Cooperation. Each Party shall use commercially reasonable efforts to cooperate
to share, retain, and maintain data and records that are necessary or
appropriate to further the purposes of this Section 3.3 and for each Party to
administer its respective Benefit Plans to the extent consistent with this
Agreement and applicable Law, and each Party agrees to cooperate as long as is
reasonably necessary to further the purposes of this Section 3.3. Except as
provided under any contractual agreement or arrangement, no Party shall charge
another Party a fee for such cooperation.

4.
EQUITY AND INCENTIVE COMPENSATION PLANS

4.1
General Principles

(g)
CSC and CSRA shall take any and all reasonable actions as shall be necessary and
appropriate to further the provisions of this Section 4, including, to the
extent practicable, providing written notice or similar communication to each
Employee who holds one or more awards granted under the CSC Equity Plans
informing such Employee of (i) the actions contemplated by this Section 4 with
respect to such awards and (ii) whether (and during what time period) any
“blackout” period shall be imposed upon holders of awards granted under the CSC
Equity Plans during which time awards may not be exercised or settled, as the
case may be.

(h)
Following the Effective Time, a grantee who has outstanding awards under the CSC
Equity Plans and/or replacement awards under the CSRA Equity Plan shall be
considered to have been employed by the applicable plan sponsor before and after
the Effective Time for purposes of (i) vesting and (ii) determining the date of
termination of employment as it applies to any such award. Neither the transfer
of employment or service to a CSRA Entity nor the Distribution shall constitute
a “Termination” under the CSC Equity Plans.

(i)
No award described in this Section 4, whether outstanding or to be issued,
adjusted, substituted or cancelled by reason of or in connection with the
Distribution, shall be adjusted, settled, cancelled, or become exercisable,
until in the judgment of the administrator of the applicable plan or program
such action is consistent with all applicable Laws, including federal securities
Laws. Any period of exercisability will not be extended on account of a period
during which such an award is not exercisable pursuant to the preceding
sentence.

(j)
The adjustment or conversion of CSC Options, CSC RSUs and CSC PSUs shall be
effected in a manner that is intended to avoid the imposition of any
accelerated, additional, penalty or other taxes on the holders thereof pursuant
to Section 409A of the Code.


 
 
15
 




--------------------------------------------------------------------------------

 




(k)
The Parties shall not change the manner in which CSC Options, CSC RSUs or CSC
PSUs are adjusted at the Effective Time if such change could reasonably be
expected to materially increase the liability of CSRA, or the aggregate
potential dilution of the holders of CSRA Common Stock, under this Section 4.

4.2
Employee Stock Options

(g)
General Principles. The adjustments provided for in this Section 4.2 with
respect to the CSC Options and CSRA Options are intended to be effected in a
manner compliant with Section 424(a) of the Code.

(h)
CSC Options. Each outstanding CSC Option other than any CSC Option granted in
fiscal year 2016, regardless of by whom held, whether vested or unvested, shall
be converted on the Distribution Date into both an option to purchase CSC Common
Stock issued under the CSC Equity Plan (each such option, an “Adjusted CSC
Employee Option”) and an option to purchase CSRA Common Stock issued under the
CSRA Equity Plan (each such option, a “CSRA Employee Option”) and shall, except
as otherwise provided in this Section 4.2, be subject to the same terms and
conditions after the Effective Time as the terms and conditions applicable to
the corresponding CSC Option immediately prior to the Effective Time; provided,
however, that from and after the Effective Time:

(i)
the number of shares of CSC Common Stock subject to each such Adjusted CSC
Employee Option shall be equal (A) the number of shares of CSC Common Stock
subject to the corresponding CSC Option immediately prior to the Effective Time
multiplied by (B) a ratio, the numerator of which shall equal the sum of the
portion of the aggregate $10.50 special dividend paid by CSC and the CSC
Post-Distribution Stock Value, and denominator of which shall be the CSC
Post-Distribution Stock Value, with any fractional share rounded down to the
nearest whole share;

(ii)
the number of shares of CSRA Common Stock subject to each such CSRA Employee
Option shall be equal to (A) the number of shares of CSC Common Stock subject to
the corresponding CSC Option immediately prior to the Effective Time multiplied
by (B) a ratio, the numerator of which shall equal the sum of the portion of the
aggregate $10.50 special dividend paid by CSRA and the CSRA Post-Distribution
Stock Value, and denominator of which shall be the CSRA Post-Distribution Stock
Value, with any fractional share rounded down to the nearest whole share;

(iii)
the per-share exercise price of each such Adjusted CSC Employee Option shall be
equal to (A) the per-share exercise price of the corresponding CSC Option
immediately prior to the Effective Time multiplied by (B) the CSC Ratio, rounded
up to the nearest whole cent; and

(iv)
the per-share exercise price of each such CSRA Employee Option shall be equal to
(A) the per-share exercise price of the corresponding CSC Option immediately
prior to the Effective Time multiplied by (B) the CSRA Ratio, rounded up to the
nearest whole cent.

(i)
Vesting of Options. Each outstanding CSC Option, regardless of by whom held, at
the Effective Time shall (i) with respect to any CSC Option granted in fiscal
year 2014, be vested in full immediately following the Effective Time and (ii)
with respect to any CSC Option granted in fiscal year 2015, be vested 2/3
immediately following the Effective Time, with the remaining unvested 1/3 to
vest fifty percent (50%) in May 2016 and fifty percent (50%) in May 2017
pursuant to the terms of the CSC Equity Plan and the CSRA Equity Plan subject to
terms and conditions after the Effective Time that are substantially similar to
the terms and conditions applicable to the corresponding CSC Option immediately
prior to the Effective Time, and no


 
 
16
 




--------------------------------------------------------------------------------

 




additional vesting shall occur solely as a result of the Distribution with
respect to any CSC Option granted in fiscal year 2016. Notwithstanding the
foregoing, CSC Options granted in fiscal year 2015 may, at the discretion of CSC
or CSRA, as applicable, vest in accordance with the current vesting schedule for
such CSC Options.
(j)
CSC Option Granted in Fiscal Year 2016. Each outstanding CSC Option granted in
fiscal year 2016 held by a CSC Group Employee or Former CSC Group Employee shall
be converted on the Distribution Date into an Adjusted CSC Employee Option,
subject to the same terms and conditions after the Effective Time as the terms
and conditions applicable to the corresponding CSC Option immediately prior to
the Effective Time, and shall be adjusted pursuant to Section 4.2(d)(i) and
(iii) below. Each outstanding CSC Option granted in fiscal year 2016 held by a
CSRA Group Employee at the Effective Time shall be converted into a CSRA
Employee Option, subject to terms and conditions after the Effective Time that
are substantially similar to the terms and conditions applicable to the
corresponding CSC Option immediately prior to the Effective Time, and shall be
adjusted pursuant to Section 4.2(d)(ii) and (iv) below.

(i)
The number of shares of CSC Common Stock subject to each such Adjusted CSC
Employee Option shall be equal to (A) the number of shares of CSC Common Stock
subject to the corresponding CSC Option immediately prior to the Effective Time
divided by (B) the CSC Ratio, with any fractional share rounded down to the
nearest whole share;

(ii)
the number of shares of CSRA Common Stock subject to each such CSRA Employee
Option shall be equal to (A) the number of shares of CSC Common Stock subject to
the corresponding CSC Option immediately prior to the Effective Time divided by
(B) the CSRA Ratio, with any fractional share rounded down to the nearest whole
share;

(iii)
the per-share exercise price of each such Adjusted CSC Employee Option shall be
equal to (A) the per-share exercise price of the corresponding CSC Option
immediately prior to the Effective Time multiplied by (B) the CSC Ratio, rounded
up to the nearest whole cent; and

(iv)
the per-share exercise price of each such CSRA Employee Option shall be equal to
(A) the per-share exercise price of the corresponding CSC Option immediately
prior to the Effective Time multiplied by (B) the CSRA Ratio, rounded up to the
nearest whole cent.

4.3
Restricted Stock Units

(a)
Treatment of CSC RSUs. CSC RSUs, regardless of by whom held, shall be replaced
at the Effective Time with (i) a CSC RSU, (ii) an award under the CSRA Equity
Plan of a number of CSRA restricted stock units (the “CSRA RSUs”) equal to the
number of CSC RSUs subject to each grant, and (iii) $10.50 in cash per CSRA RSU
(with CSC and CSRA each contributing a portion of such amount). The $10.50 per
share of cash shall vest and be distributed at the same time the shares
underlying the corresponding CSRA RSU vest and are distributed. The terms and
conditions to which the CSC RSUs or the CSRA RSUs, as applicable, are subject
shall be substantially the same terms and conditions as in effect for the
corresponding CSC RSUs immediately prior to the Effective Time.

(b)
Treatment of CSC Director RSUs. CSC Director RSUs granted in fiscal year 2016
(i) shall vest and be settled in shares of CSC common stock with respect to
fifty percent (50%) as of the Effective Time, and (ii) with respect to the
remaining unvested fifty percent (50%), shall, as of the Effective Time, be
replaced


 
 
17
 




--------------------------------------------------------------------------------

 




with (x) a number of CSC RSUs with respect to a director who remains a director
of a CSC Entity following the Effective Time with a grant-date value of
$100,000, vesting as of the same date as the original CSC Director RSUs, plus a
number of fully vested CSC RSUs with a grant-date value equal to the product of
(1) the special dividend of $10.50 per share with respect to CSRA common stock
(with CSC and CSRA each contributing a portion of such amount) multiplied by (2)
the number of CSC Director RSUs in which the director vested as of the Effective
Time (the “Lost Dividend Amount”), or (y) a number of CSRA RSUs with respect to
a director who becomes a director of CSRA as of the Effective Time with a
grant-date value of $80,000, vesting as of the same date as the original CSC
Director RSUs, plus a number of fully vested CSRA RSUs with a grant-date value
equal to the Lost Dividend Amount; or (z) a number of fully-vested CSC RSUs with
respect to a director who ceases to be a director of a CSC Entity and who does
not become a director of CSRA as of the Effective Time with a grant-date value
equal to the Lost Dividend Amount. In each case, the number of RSUs granted
shall be determined in accordance with the granting entity’s normal grant
procedures and the RSUs, except as otherwise provided herein, shall be subject
to substantially the same terms and conditions as the original CSC Director
RSUs. Notwithstanding the foregoing to the contrary, for any director of a CSC
Entity who has elected to defer the settlement of his or her CSC RSU awards for
the calendar year in which the Effective Time occurs, (A) fifty percent (50%) of
the CSC Director RSUs shall vest as of the Effective Time and shall be converted
into both a CSC RSU and a CSRA RSU in accordance with the terms described in
Section 4.3(a) above, in each case which shall be settled in accordance with the
terms of the director’s deferral election, and (B) with respect to any new CSC
or CSRA RSUs granted to such director pursuant to subsection 4.3(b)(ii)(x), (y)
or (z) above, such new RSUs shall (to the extent vested) be settled in
accordance with the terms of the director’s deferral election.
4.4
Performance Stock Units.

(a)
As of the Effective Time, each ongoing performance period relating to
outstanding PSUs granted under the CSC Equity Plans in fiscal years 2014 and
2015 shall be deemed completed, and any outstanding PSUs shall vest and be
settled with the achievement of applicable performance measures deemed to have
been satisfied at a level of (i) two hundred percent (200%) of target with
respect to PSUs granted in fiscal year 2014; fifty percent (50%) of the PSUs
granted in fiscal year 2014 had previously vested, and (ii) seventy percent
(70%) of target with respect to PSUs granted in fiscal year 2015; twenty-five
percent (25%) of the PSUs granted in fiscal year 2015 had previously vested,
leaving forty-five percent (45%) of the award to vest immediately prior to the
Effective Time. The remaining unvested thirty percent (30%) of target PSUs
granted in fiscal year 2015 will be converted into both time-vesting CSC RSUs
and time-vesting CSRA RSUs, which shall vest fifty percent (50%) in May 2016 and
fifty percent (50%) in May 2017, subject to the continued employment of the
recipient through the applicable settlement date, and in accordance with all
other terms of the original CSC Equity Plan awards, and each of the time-vesting
CSC RSUs and time-vesting CSRA RSUs will receive the applicable dividend
associated with such shares and will vest and be distributed at the same time as
the shares underlying the corresponding time-vesting CSC RSUs and time-vesting
CSRA RSUs vest and are distributed.

(b)
Each outstanding PSU granted in fiscal year 2016 held by a CSC Group Employee
shall be converted on the Distribution Date into an adjusted CSC PSU (the
“Adjusted CSC PSU”), subject to terms and conditions pursuant to Section
4.4(b)(i) below. Each outstanding CSC PSU granted in fiscal year 2016 held by a
CSRA Group Employee at the Effective Time shall be converted into a CSRA PSU
(the “CSRA PSU”), subject to terms and conditions pursuant to Section 4.4(b)(ii)
below. However, from and after the Effective Time:


 
 
18
 




--------------------------------------------------------------------------------

 




(i)
the number of shares of CSC Common Stock subject to each such Adjusted CSC PSU
shall be equal to (A) the number of shares of CSC Common Stock subject to the
corresponding CSC PSU immediately prior to the Effective Time divided by (B) the
CSC Ratio, with any fractional share rounded down to the nearest whole share;

(ii)
the number of shares of CSRA Common Stock subject to each such CSRA PSU shall be
equal to (A) the number of shares of CSC Common Stock subject to the
corresponding PSU immediately prior to the Effective Time divided by (B) the
CSRA Ratio, with any fractional share rounded down to the nearest whole share.

(c)
As of the Effective Time, the performance measures applicable to each
outstanding PSUs granted in fiscal year 2016 held by a CSC Group Employee shall
be adjusted pursuant to the CSC Equity Plans to provide for new performance
criteria following the Distribution Date, as determined by the compensation
committee of the Board, in its sole discretion; the performance measures
applicable to each outstanding PSUs granted in fiscal year 2016 held by a CSRA
Group Employee shall be adjusted pursuant to the CSRA Equity Plan to provide for
new performance criteria following the Distribution Date, as determined by the
compensation committee of the CSRA Board, in its sole discretion.

4.5
Section 16(b) of the Securities Act; Code Sections 162(m) and 409A

(a)
By approving the adoption of this Agreement, the respective Boards of Directors
of each of CSC and CSRA intend to exempt from the short-swing profit recovery
provisions of Section 16(b) of the Securities Act, by reason of the application
of Rule 16b-3 thereunder, all acquisitions and dispositions of equity incentive
awards by directors and officers of each of CSC and CSRA, and the respective
Boards of Directors of CSC and CSRA also intend expressly to approve, in respect
of any equity-based award, the use of any method for the payment of an exercise
price and the satisfaction of any applicable Tax withholding (specifically
including the actual or constructive tendering of shares in payment of an
exercise price and the withholding of option shares from delivery in
satisfaction of applicable Tax withholding requirements) to the extent such
method is permitted under the CSC Equity Plans, CSRA Equity Plan and any award
agreement.

(b)
Notwithstanding anything in this Agreement to the contrary (including the
treatment of supplemental and deferred compensation plans, outstanding long-term
incentive awards and annual incentive awards as described herein), CSC and CSRA
agree to negotiate in good faith regarding the need for any treatment different
from that otherwise provided herein to ensure that (i) a federal income tax
deduction for the payment of any supplemental or deferred compensation or
long-term incentive award, annual incentive award or other compensation is, to
the extent prescribed under the terms of the applicable plan and award
agreement, not limited by reason of Section 162(m) of the Code, and (ii) the
treatment of any supplemental or deferred compensation or long-term incentive
award, annual incentive award or other compensation does not cause the
imposition of a penalty tax under Section 409A of the Code.

4.6
Liabilities for Settlement of Awards

(a)
Settlement of CSC Options. CSC shall be responsible for all Liabilities
associated with CSC Options (regardless of the holder of such awards), including
any option exercise, share delivery, registration or other obligations related
to the exercise of the CSC Options.


 
 
19
 




--------------------------------------------------------------------------------

 




(b)
Settlement of CSRA Options. CSRA shall be responsible for all Liabilities
associated with CSRA Options (regardless of the holder of such awards),
including any option exercise, share delivery, registration or other obligations
related to the exercise of the CSRA Options.

(c)
Settlement CSC RSUs. CSC shall be responsible for all Liabilities associated
with CSC RSUs, including any share delivery, registration or other obligations
related to the settlement of the CSC RSUs.

(d)
Settlement of CSRA RSUs. CSRA shall be responsible for all Liabilities
associated with CSRA RSUs, including any share delivery, registration or other
obligations related to the settlement of the CSRA RSUs.

(e)
Settlement of PSUs. CSC shall be responsible for all Liabilities associated with
PSUs held by CSC Group Employees, including any share delivery, registration or
other obligations related to the settlement of the PSUs. CSRA shall be
responsible for all Liabilities associated with PSUs held by CSRA Group
Employees, including any share delivery, registration or other obligations
related to the settlement of the PSUs.

4.7
Bonus Payments

(a)
CSRA Bonus Plans. Not later than the Effective Time, CSRA shall, or shall cause
another CSRA Entity to, adopt a plan or plans that will provide annual bonuses
for CSRA Group Employees transferred from the CSC Group to the CSRA Group (the
“CSRA Bonus Plans”) that are equivalent to the CSC Bonus Plans, subject to
CSRA’s right to amend such plan after the Effective Time in accordance with the
terms thereof. The CSRA Bonus Plans shall be approved prior to the Effective
Time by the sole stockholder of CSRA, and CSRA Group Employees shall participate
in such CSRA Bonus Plans immediately following the Effective Time; provided,
however, that service with CSC shall be credited for the purposes of determining
whether such CSRA Group Employee had been a participant in the CSRA Bonus Plans
during the applicable performance period.

(b)
Adjusted CSC Group Bonuses. Annual bonuses shall be paid at the time such
bonuses and incentives would otherwise have been paid in the ordinary course had
the Distribution not occurred, in accordance with the terms of the relevant
annual bonus program and subject to the continued employment of the recipient.
The performance targets for any CSC Group annual bonus opportunities in effect
immediately prior to the Effective Time shall be replaced with new performance
targets for any performance period following the Effective Time.

(c)
Allocation of Bonus Responsibility. For the avoidance of doubt, (i) the CSRA
Group shall be solely responsible for funding, paying, and discharging all
obligations relating to any annual cash incentive awards that any CSRA Group
Employee is eligible to receive (A) under any CSRA Group annual bonus plans with
respect to payments made beginning at or after the Effective Time, including the
CSRA Bonus Plans, and (B) in accordance with Section 4.7(b) above, and no member
of the CSC Group shall have any obligations with respect thereto and (ii) the
CSC Group shall be solely responsible for funding, paying, and discharging all
obligations relating to any annual cash incentive awards that any CSC Group
Employee is eligible to receive under any CSC annual bonus plans with respect to
payments made beginning at or after the Effective Time, and no member of the
CSRA Group shall have any obligations with respect thereto.

4.8
Form S-8

As soon as reasonably practicable and subject to applicable Law, CSRA shall
prepare and file with the Securities Exchange Commission a registration
statement on Form S-8 (or another appropriate form)

 
 
20
 




--------------------------------------------------------------------------------

 




registering under the Securities Act the offering of a number of shares of CSRA
Common Stock at a minimum equal to the number of shares available under the CSRA
401(k) Plan, CSRA RSUs and CSRA Options. CSRA shall use commercially reasonable
efforts to cause any such registration statement to be kept effective (and the
current status of the prospectus or prospectuses required thereby to be
maintained) as long as any CSRA RSUs and CSRA Options remain outstanding.
4.9
Tax Reporting and Withholding for Equity-Based Awards

CSC (or one of its Subsidiaries) will be responsible for all income, payroll, or
other tax reporting related to income of CSC Group Employees or Former CSC Group
Employees, and CSRA (or one of its Subsidiaries) will be responsible for all
income, payroll, or other tax reporting related to income of CSRA Group
Employees. CSC (or one of its Subsidiaries) will be responsible for all income,
payroll, or other tax reporting related to any equity incentive award granted to
CSC Group Employees or Former CSC Group Employees, and CSRA (or one of its
Subsidiaries) will be responsible for all income, payroll, or other tax
reporting related to any equity incentive award granted to CSRA Group Employees.
Similarly, CSC will be responsible for all income, payroll, or other tax
reporting related to income of its non-employee directors from equity-based
awards, and CSRA will be responsible for all income, payroll, or other tax
reporting related to income of its non-employee directors from equity-based
awards. Further, CSC (or one of its Subsidiaries) shall be responsible for
remitting applicable tax withholdings for CSC Group Employees and Former CSC
Group Employees to each applicable taxing authority, and CSRA (or one of its
Subsidiaries) shall be responsible for remitting applicable tax withholdings for
CSRA Group Employees to each applicable taxing authority; provided, however,
that either CSC or CSRA shall act as agent for the other company in connection
with equity incentive awards granted by either CSC or CSRA to employees or
former employees of the other company by remitting amounts withheld in the form
of shares or otherwise received in conjunction with a settlement or exercise of
such awards to the other company. CSC and CSRA acknowledge and agree that the
parties will cooperate with each other and with third-party providers to effect
withholding and remittance of taxes, as well as required tax reporting, in a
timely, efficient, and appropriate manner.
4.10
Approval of the CSRA Equity Plan

Not later than the Effective Time, CSRA shall, or shall have caused a CSRA
Entity to, have adopted the CSRA Equity Plan. The CSRA Equity Plan shall be
approved prior to the Effective Time by the sole stockholder of CSRA.
5.
U.S. QUALIFIED RETIREMENT PLANS

5.1
Establishment of the CSRA 401(k) Plan

On or before the Effective Time, CSRA shall, or shall cause another CSRA Entity
to, establish a defined contribution plan for the benefit of CSRA Group
Employees (the “CSRA 401(k) Plan”), which, as of the date of its establishment,
shall have terms that are substantially identical to the terms of the MAP. CSRA
shall be responsible for taking all necessary, reasonable, and appropriate
action to establish, maintain, and administer the CSRA 401(k) Plan so that it is
qualified under Section 401(a) of the Code and that the related trust thereunder
is exempt under Section 501(a) of the Code. CSRA (acting directly or through its
Affiliates) shall be responsible for any and all Liabilities and other
obligations with respect to the CSRA 401(k) Plan.
5.2
Transfer of MAP Assets and Liabilities


 
 
21
 




--------------------------------------------------------------------------------

 




On or before the Effective Time (or such later time as mutually agreed by the
Parties), CSC shall cause the accounts (including any outstanding loan balances)
in the MAP attributable to CSRA Group Employees who will participate in the CSRA
401(k) Plan (the “CSRA 401(k) Plan Beneficiaries”) and all of the Assets and
Liabilities in the MAP related thereto to be transferred in-kind to the CSRA
401(k) Plan, and CSRA shall cause the CSRA 401(k) Plan to accept such transfer
of accounts and underlying Assets and Liabilities and, effective as of the date
of such transfer, to assume and to fully perform, pay, and discharge, all
obligations of the MAP relating to the accounts of the CSRA 401(k) Plan
Beneficiaries (to the extent the Assets and Liabilities related to those
accounts are actually transferred from the MAP to the CSRA 401(k) Plan) as of
the establishment of such plan. The transfer of Assets and Liabilities shall be
conducted in accordance with Section 414(l) of the Code, Treasury Regulation
Section 1.414(1)‑1, and Section 208 of ERISA.
5.3
Treatment of CSC Common Stock and CSRA Common Stock

(d)
CSRA 401(k) Plan. The CSRA 401(k) Plan will provide, effective no later than the
Effective Time: (i) for the establishment of a CSRA Common Stock fund, (ii) that
such CSRA Common Stock fund shall receive a transfer of and hold all shares of
CSRA Common Stock distributed in connection with the Distribution in respect of
CSC Common Stock held in MAP accounts of CSRA 401(k) Plan Beneficiaries, and
(iii) that, following the Effective Time, contributions made by or on behalf of
such CSRA 401(k) Plan Beneficiaries may be allocated to the CSRA Common Stock
fund, subject to plan limitations. Shares of CSC Common Stock held in MAP
accounts of CSRA 401(k) Plan Beneficiaries prior to the Effective Time shall be
transferred in kind to a CSC Common Stock Fund under the CSRA 401(k) Plan
pursuant to Section 5.2 of this Agreement. CSRA 401(k) Plan Beneficiaries shall
be required to liquidate their holdings in CSC Common Stock within twelve (12)
months following the Effective Time, subject to the provisions of the CSRA
401(k) Plan and the requirements of applicable Law, and invest those monies in
any other investment fund offered under the CSRA 401(k) Plan. No additional
shares of CSC Common Stock may be acquired by or held in the CSRA 401(k) Plan by
CSRA 401(k) Plan Beneficiaries, other than through dividends.

(e)
CSRA Common Stock Held in MAP Accounts. Shares of CSRA Common Stock distributed
in connection with the Distribution in respect of shares of CSC Common Stock
held in MAP accounts of CSC Group Employees or Former CSC Group Employees who
participate in the MAP (the “MAP Beneficiaries”) shall be deposited in a CSRA
Common Stock fund under the MAP. MAP Beneficiaries will be prohibited from
increasing their holdings in such CSRA Common Stock fund under the MAP, other
than through dividends, and shall be required to liquidate their holdings in
CSRA Common Stock within twelve (12) months following the Effective Time,
subject to the provisions of the MAP and the requirements of applicable Law and
fiduciary prudence, and invest those monies in any other investment fund offered
under the MAP.

5.4
Continuation of Elections

As of the date on which each such employee is transferred to CSRA from CSC but
no later than the Effective Time, CSRA (acting directly or through members of
the CSRA Group) shall cause the CSRA 401(k) Plan to recognize and maintain all
MAP elections for each respective CSRA Group Employee, including, but not
limited to, deferral, investment, and payment form elections, beneficiary
designations, and the rights of alternate payees under qualified domestic
relations orders with respect to CSRA Group Employees to the extent such
election or designation is available under the CSRA 401(k) Plan.
5.5
Tax Qualified Status


 
 
22
 




--------------------------------------------------------------------------------

 




CSRA will take all steps and make any necessary filings with the IRS to
establish and maintain the CSRA 401(k) Plan so that it is qualified under
Section 401(a) of the Code and the related trust is tax-exempt under Section
501(a) of the Code, including seeking and obtaining a favorable determination
letter from the IRS as to such qualification. Furthermore, no later than thirty
(30) days prior to the Effective Time, CSC and CSRA (each acting directly or
through their respective Affiliates) shall, to the extent necessary, file IRS
Form 5310-A regarding the transfer of Assets and Liabilities from the MAP to the
CSRA 401(k) Plan as discussed in this Section 5.
5.6
CSC Defined Benefit Plans

(d)
Transfer of Pension Plans. CSC sponsors the Computer Sciences Corporation
Employee Pension Plan and the DynCorp Information Systems LLC Union Pension Plan
(the “Transferred Pension Plans”). Effective no later than the Effective Time,
CSC shall transfer sponsorship and administration of the Transferred Pension
Plans to CSRA. CSRA shall, or shall cause one or more members of the CSRA Group
to, assume from CSC sponsorship of and all right, title and interest of CSC in
and to and all related Assets and Liabilities under the Transferred Pension
Plans and related trusts, in accordance with Section 414(l) of the Code,
Treasury Regulation Section 1.414(l)-1 and Section 208 of ERISA. No later than
thirty (30) days prior to the Effective Time, CSC and CSRA shall (directly or
through their respective affiliates), to the extent necessary, file an IRS Form
5310-A regarding such transfer of Assets and Liabilities. The Transferred Plans
shall make payments to all CSC Group Employees and Former CSC Group Employees
with vested rights thereunder in accordance with the terms of the Transferred
Pension Plans as in effect from time to time and their applicable beneficiaries.

(i)
Only to the extent required by Law, prior to the Effective Time, CSC shall amend
the Computer Sciences Corporation Employee Pension Plan (the “EPP”) to recognize
each CSC Group Employee’s service history following the Distribution with the
CSC Group for purposes of determining only (i) early retirement eligibility and
reduction factor and (ii) disability benefit eligibility. No other service with
CSC Group following the Distribution shall be recognized under the EPP and only
service required by Law shall be recognized. Subject to applicable Law, upon the
Distribution and transfer of the EPP, active CSC Group Employees will be
considered to have incurred a “severance from employment” and may begin to
receive a distribution of their benefit under the EPP; provided such employees
otherwise meet the requirements for commencing benefits under the EPP.

(ii)
Following the earlier of the Effective Time or the date on which such plans are
transferred, CSRA shall be responsible for taking all necessary, reasonable and
appropriate action to maintain and administer the Transferred Plans so that they
are qualified under Section 401(a) of the Code. CSRA shall be responsible for
any and all Liabilities (including Liability for funding) and other obligations
with respect to the Transferred Pension Plans following the earlier of the
Effective Time or the date on which such plans are transferred.

(e)
Transfer of Eagle Alliance Pension Plan. CSC owned seventy-nine percent (79%) of
Eagle Alliance, a separate joint venture between CSC and Northrup Grumman
Corporation. Eagle Alliance sponsors the Eagle Alliance Pension Plan for the
benefit of eligible Eagle Alliance employees. Effective July 4, 2015, CSC
transferred its entire ownership interest in Eagle Alliance to CSRA Group. Such
transfer included the assets and liabilities, including the responsibilities
associated with the Eagle Alliance Pension Plan. As an owner of Eagle Alliance,
CSRA shall be responsible for any and all Liabilities (including Liability for


 
 
23
 




--------------------------------------------------------------------------------

 




funding) and other obligations with respect to the Eagle Alliance Pension Plan
following the Effective Time.
(f)
Pension Plans Remaining with CSC. CSC or its affiliates sponsor the CSC
Outsourcing Inc. CUTW Hourly Pension Plan and the CSC Outsourcing Inc. Hourly
Pension Plan, as well as certain other pension plans outside of the United
States (collectively, the “Remaining Pension Plans”). Following the Effective
Time, the Remaining Pension Plans shall continue to be sponsored by CSC or
members of the CSC Group.

(g)
Transfer of CSR Range Employee’s Pension Plan. Effective July 19, 2013, CSC
entered into an agreement with Pacific Architects and Engineers, Incorporated
(“PAE”) to loan to PAE the funds required to terminate the CSR Range Employee’s
Pension Plan (previously sponsored by CSC jointly with its joint venture
partner) until such date that the government reimburses PAE under the CAS
413.50(c)(12) and FAR 52.215-15 regulations.  Effective no later than the
Effective Time, CSC shall transfer all right, title and interest of this loan
agreement to CSRA.  CSRA shall assume all terms of this aforementioned agreement
and be responsible for making all payments to PAE.

(h)
The financial presentation of the defined benefit pension liabilities and other
post-employment benefit obligations in the Form 10 (as amended through August
17, 2015) is materially consistent with the allocation of such liabilities under
this Sections 5.6.

(i)
Following the Distribution, CSRA expects to contribute to the EPP approximately
$183,000 and cause its third-party provider to contribute to the EPP
approximately $420,000 pursuant to the correction performed by CSC for the
overpayment of certain benefit distributions to EPP participants in accordance
with the IRS Employee Plans Compliance Resolution System.

5.7
Other Defined Contribution Plans

(a)
Defined Contribution Plans Remaining in the CSC Group. CSC or members of the CSC
Group sponsor the (i) AppLabs, Inc. 401(k) Profit Sharing Plan, (ii) iSOFT
Integration Systems, Inc. 401(k) Profit Sharing Plan & Trust, and (iii) the
Technology Service Partners Inc. 401(k) Profit Sharing Plan & Trust. These plans
will remain with the CSC Group following the Effective Time.

(b)
Transfer of Vulnerability Research Labs, LLC 401(k) Profit Sharing Plan. CSC
owns one hundred percent (100%) of Vulnerability Research Labs, LLC (“VRL”). No
later than the Effective Time, CSC will transfer its entire ownership interest
in VRL to CSRA Group. Such transfer includes the responsibilities associated
with the Vulnerability Research Labs, LLC 401(k) Profit Sharing Plan & Trust. As
an owner of VRL, CSRA shall be responsible for any and all Liabilities and other
obligations with respect to the Vulnerability Research Labs, LLC 401(k) Profit
Sharing Plan & Trust following the Effective Time.

5.8
CSC Master Trust

The assets for the EPP (including assets in the EPP’s respective 401(h)
accounts), the CSC Outsourcing Inc. CUTW Hourly Pension Plan, the CSC
Outsourcing Inc. Hourly Pension Plan, the Eagle Alliance Pension Plan, the
DynCorp Information Systems LLC Union Pension Plan and the MAP are held in a
Master Trust with BNY Mellon (the “Master Trust”).
(a)
New Master Trust for CSC. On or before the Effective Time, CSC will adopt a new
separate trust agreement (mirroring the trust agreement currently in place with
BNY Mellon, hereafter the “New


 
 
24
 




--------------------------------------------------------------------------------

 




Master Trust”) and transfer to the New Master Trust the assets attributable to
the (i) CSC Outsourcing Inc. CUTW Hourly Pension Plan, (ii) CSC Outsourcing Inc.
Hourly Pension Plan, and (iii) all account balances in the MAP, other than those
related to the CSRA 401(k) Plan Beneficiaries which are to be transferred to
CSRA in accordance with Section 5.2.
(b)
Assignment of Master Trust to CSRA. On or before the Effective Time and
following the transfer of assets to the New Master Trust described in Section
5.8(b), CSC shall assign and cause CSRA to be substituted for CSC under all
trust agreements under assets of the Master Trust, such that CSRA succeeds to
all of CSC’s right, title and interest in and to the Master Trust and the assets
therefore, subject to the terms thereof.

(c)
Administration. Prior to the Effective Time, CSC shall adopt such amendments to
the Master Trust as are required to implement this Section 5.8. Each Party shall
be responsible for taking all necessary, reasonable, and appropriate action to
maintain and administer its respective master trust so that it is exempt under
Section 501(a) of the Code.

6.
NONQUALIFIED PLANS

6.1
Nonqualified Plans

(c)
Transfer of Nonqualified Plans. On or before the Effective Time, the CSC Group
will transfer to CSRA all Liabilities arising out of or relating to the CSC
Excess Plan, the CSC Supplemental Executive Retirement Plan, the CSC
Supplemental Executive Retirement Plan No. 2, the 1990 Nonemployee Director
Retirement Plan, the CSC/WCI Nonqualified Retirement Plan, the Dynalectron
Corporation Supplementary Pension Plan, and the DynCorp Supplemental Executive
Retirement Plan (the “CSRA Nonqualified Plans”), and shall administer and make
any payments to participants in such plans (the “CSRA Nonqualified Plan
Beneficiaries”) in accordance with the terms of the CSRA Nonqualified Plans.

(d)
Liability and Responsibility. CSRA shall have sole responsibility for the
administration of the CSRA Nonqualified Plans and the payment of benefits
thereunder to or on behalf of current and former employees, and no member of the
CSC Group shall have any liability or responsibility therefor.

6.2
Key Employee Deferred Compensation Plan

(f)
Establishing CSRA Deferred Compensation Plan. On or prior to the Effective Time,
CSRA shall, or shall cause another CSRA Entity to, establish and adopt a
deferred compensation plan for its key employees and directors (the “CSRA
Deferred Compensation Plan”) to provide each CSRA Group Employee or CSRA
Director who was a participant in the CSC Deferred Compensation Plan as of
immediately prior to the Effective Time (each, a “CSRA Deferred Compensation
Plan Beneficiary”) benefits in respect of service and compensation following the
establishment of such plan substantially similar to those accrued with respect
to such person under the CSC Deferred Compensation Plan as of immediately prior
to the establishment of such plan. As of the earlier of the Effective Time or
the date on which such plan is established, the CSRA Group Employees and CSRA
Directors shall no longer participate in the CSC Deferred Compensation Plan. The
Parties agree that for purposes of the CSC Deferred Compensation Plan the
employment of a CSRA Deferred Compensation Plan Beneficiary shall not be
considered to have terminated as a result of the Distribution or the transfer of
employment from CSC (or a CSC Entity) to CSRA (or a CSRA Entity), and such
employment shall only be considered to terminate for purposes of the


 
 
25
 




--------------------------------------------------------------------------------

 




CSRA Deferred Compensation Plan when the employment of such CSRA Deferred
Compensation Plan Beneficiary with the CSRA Group terminates in accordance with
the terms of the CSRA Deferred Compensation Plan and applicable Laws.
(g)
Liability and Responsibility. The Liabilities in respect of CSRA Deferred
Compensation Beneficiaries under the CSC Deferred Compensation Plan shall be
assumed by the member of the CSRA Group which sponsors the applicable CSRA
Deferred Compensation Plan, effective as of the earlier of the Effective Time or
the date on which such plan is established. CSRA shall have sole responsibility
for the administration of the CSRA Deferred Compensation Plan and the payment of
benefits thereunder to or on behalf of CSRA Group Employees and the CSRA
Directors and former employees of the CSRA Business, and no member of the CSC
Group shall have any liability or responsibility therefor. CSC shall have sole
responsibility for the administration of the CSC Deferred Compensation Plan and
the payment of benefits thereunder to or on behalf of CSC Group Employees and
Former CSC Group Employees (excluding former employees of the CSRA Business) and
the CSC Directors (other than the CSRA Directors), and no member of the CSRA
Group shall have any liability or responsibility therefor.

7.
WELFARE PLANS

7.1
Welfare Plans

On or before the Effective Time, CSRA shall, or shall cause another CSRA Entity
to, establish and adopt CSRA Welfare Plans that will provide welfare benefits to
each CSRA Group Employee who was a participant in any CSC Welfare Plan (and
their eligible spouses and dependents, as the case may be) (collectively, the
“CSRA Welfare Plan Participants”) under terms and conditions that are
substantially identical to the CSC Welfare Plans. Coverage and benefits under
the CSRA Welfare Plans shall then be provided to the CSRA Welfare Plan
Participants on an uninterrupted basis, so far as is reasonably practicable,
under the newly established CSRA Welfare Plans that shall contain substantially
the same benefit provisions as in effect under the corresponding CSC Welfare
Plans immediately prior to the Effective Time. CSRA Welfare Plan Participants
shall cease to be eligible for coverage under the CSC Welfare Plans in the case
of CSRA Welfare Plan Participants following the establishment and adoption of
the CSRA Welfare Plans and the transfer of such participants to the CSRA Welfare
Plans. For the avoidance of doubt, CSRA Welfare Plan Participants shall not
participate in any CSC Welfare Plans after the earlier of the Effective Time or
the date on which such plans are established and the respective participant is
transferred to CSRA. CSC Group Employees and Former CSC Group Employees shall
not participate in any CSRA Welfare Plans at any time. Effective no later than
the Effective Time, CSC shall transfer to CSRA, and CSRA shall assume,
sponsorship and administration of Cigna Global Health Benefits (policy number
02655).
7.2
Transitional Matters Under CSRA Welfare Plans

(c)
Treatment of Claims Incurred

(i)
Liability for Claims. With respect to unpaid covered claims incurred by any CSRA
Welfare Plan Participant under any CSC Welfare Plans for periods of time before
the date on which such CSRA Welfare Plans are established, including claims that
are self-insured and claims that are fully insured through third-party
insurance, CSC shall retain and be responsible for the payment for such claims
or shall cause such CSC Welfare Plans to fully perform, pay and discharge all
such claims, as the case may be. No CSRA Entity shall be responsible for any
Liability with respect to any such claims.


 
 
26
 




--------------------------------------------------------------------------------

 




Notwithstanding the foregoing, neither CSRA Welfare Benefit Plans nor CSRA shall
be responsible for a claim incurred prior to the date on which the respective
CSC Group Employee is transferred to CSRA from CSC.
(ii)
Claims Incurred. For purposes of this Section 7.2(a), a claim or expense is
deemed to be incurred (A) with respect to medical (including continuous
hospitalization), dental, vision and/or prescription drug benefits, upon the
rendering of health services giving rise to such claim or expense, (B) with
respect to life insurance, accidental death and dismemberment and business
travel accident insurance, upon the occurrence of the event giving rise to such
claim or expense, and (C) with respect to short-term and long-term disability
benefits, upon the date of an individual’s disability, as determined by the
disability benefit insurance carrier or claim administrator, giving rise to such
claim or expense.

(d)
Credit for Deductibles and Other Limits. With respect to each CSRA Welfare Plan
Participant, the CSRA Welfare Plans will give credit for the plan year in which
the Effective Time occurs for any amount paid, number of services obtained or
provider visits by such CSRA Welfare Plan Participant toward deductibles,
out-of-pocket maximums, limits on number of services or visits, or other similar
limitations to the extent such amounts are taken into account under the
comparable CSC Welfare Plan.

(e)
COBRA. CSC and its Subsidiaries will be liable for all requirements under COBRA
with respect to all CSRA Group Employees (and their qualifying beneficiaries)
who, as of the day prior to the earlier of the Effective Time or the date on
which such employee was transferred to CSRA, were covered under a CSC Benefit
Plan pursuant to COBRA or who have a COBRA qualifying event (as defined in
Section 4980B of the Code) that had occurred prior to and including the
Effective Time. With respect to CSRA Group Employees (and their qualifying
beneficiaries), CSRA shall be liable for all requirements under COBRA with
respect to any COBRA qualifying event occurring after the date on which such
employee is transferred to CSRA.

7.3
Continuity of Benefits

(f)
Additional Details Regarding Flexible Spending Accounts. To the extent any CSRA
Welfare Plan provides or constitutes a health care flexible spending account or
dependent care flexible spending account (each a “CSRA FSA”), such CSRA Welfare
Plan shall be effective as of the earlier of the Effective Time or the date on
which such plan is established.

(v)
It is the intention of the Parties that all activity under a CSRA Welfare Plan
Participant’s flexible spending account with CSC for the plan year in which the
Effective Time occurs be treated instead as activity under the corresponding
CSRA FSA. Accordingly, (A) any period of participation by a CSRA Welfare Plan
Participant in a CSC flexible spending account during the plan year in which the
Effective Time occurs (the “FSA Participation Period”) will be deemed a period
when the CSRA Welfare Plan Participant participated in the corresponding CSRA
FSA, (B) all expenses incurred during the FSA Participation Period will be
deemed incurred while the CSRA Welfare Plan Participant’s coverage was in effect
under the corresponding CSRA FSA, and (C) all elections and reimbursements made
with respect to an FSA Participation Period under a CSC flexible spending
account will be deemed to have been made with respect to the corresponding CSRA
FSA.


 
 
27
 




--------------------------------------------------------------------------------

 




(vi)
If the aggregate reimbursement payouts made to CSRA Welfare Plan Participants
prior to the date on which such participants were transferred to CSRA from the
applicable CSC Welfare Plan flexible spending accounts during the plan year in
which the Effective Time occurs are less than the aggregate accumulated
contributions to such accounts made by such CSRA Welfare Plan Participants prior
to the date on which such participants were transferred to CSRA for such plan
year, CSC shall cause an amount equal to the amount by which such contributions
are in excess of such reimbursement payouts to be transferred to CSRA (or a CSRA
Entity designated by CSRA) by wire transfer of immediately available funds as
soon as practicable, but in no event later than forty-five (45) days, following
the Effective Time.

(vii)
If the aggregate reimbursement payouts made to CSRA Welfare Plan Participants
prior to the date on which such participants were transferred to CSRA from the
applicable CSC Welfare Plan flexible spending accounts during the plan year in
which the Effective Time occurs exceed the aggregate accumulated contributions
to such accounts made by the CSRA Welfare Plan Participants prior to the date on
which such participants were transferred to CSRA for such plan year, CSRA shall
cause an amount equal to the amount by which such reimbursement payouts are in
excess of such contributions to be transferred to CSC (or a CSC Group Entity
designated by CSC) by wire transfer of immediately available funds as soon as
practicable, but in no event later than 45 days, following the Effective Time.

(viii)
Notwithstanding anything in this Section 7.3(a), at and after the earlier of the
Effective Time or the date on which such plans are established, the CSRA Group
shall assume, and cause the CSRA Welfare Plans to be solely responsible for, all
claims by CSRA Welfare Plan Participants under the applicable CSC Welfare Plan
flexible spending accounts that were incurred in the plan year in which the
Distribution occurs, whether incurred prior to, on, or after the Effective Time,
that have not been paid in full as of the Effective Time.

(g)
Additional Details Regarding Health Savings Accounts. To the extent that any
CSRA Welfare Plan provides or constitutes a health savings account (each a “CSRA
HSA”), such CSRA Welfare Plan shall be effective no later than as of the
Effective Time. It is the intention of the Parties that all activity under a
CSRA Welfare Plan Participant’s health savings account with CSC for the year in
which the Distribution occurs be treated instead as activity under the
corresponding CSRA HSA. Accordingly, (i) any period of participation by a CSRA
Welfare Plan Participant in a CSC health savings account during the year in
which the Effective Time occurs (the “HSA Participation Period”) will be deemed
a period when the CSRA Welfare Plan Participant participated in the
corresponding CSRA HSA, (ii) all expenses incurred during the HSA Participation
Period will be deemed incurred while the CSRA Welfare Plan Participant’s
coverage was in effect under the corresponding CSRA HSA, and (iii) all elections
and reimbursements made with respect to an HSA Participation Period under a CSC
health savings account will be deemed to have been made with respect to the
corresponding CSRA HSA.

(h)
Additional Details Regarding Health Reimbursement Accounts. To the extent any
CSRA Welfare Plan provides or constitutes a health reimbursement account (each a
“CSRA HRA”), such CSRA Welfare Plan shall be effective no later than as of the
Effective Time.

(i)
It is the intention of the Parties that all activity under a CSRA Welfare Plan
Participant’s health reimbursement account with CSC for the plan year in which
the Effective Time occurs be treated instead as activity under the corresponding
CSRA HRA. Accordingly, (A) any period of


 
 
28
 




--------------------------------------------------------------------------------

 




participation by a CSRA Welfare Plan Participant in a CSC health reimbursement
account during the plan year in which the Effective Time occurs (the “HRA
Participation Period”) will be deemed a period when the CSRA Welfare Plan
Participant participated in the corresponding CSRA HRA, (B) all expenses
incurred during the HRA Participation Period will be deemed incurred while the
CSRA Welfare Plan Participant’s coverage was in effect under the corresponding
CSRA HRA, and (C) all company contributions earned and reimbursements made with
respect to an HRA Participation Period under a CSC health reimbursement account
will be deemed to have been made with respect to the corresponding CSRA HRA.
(ii)
Notwithstanding anything in this Section 7.3, at and after the earlier of the
Effective Time or the date on which such plans are established, the CSRA Group
shall assume, and cause the CSRA Welfare Plans to be solely responsible for, all
claims by CSRA Welfare Plan Participants under the applicable CSC Welfare Plan
health reimbursement accounts that were incurred in the plan year in which the
Distribution occurs, whether incurred prior to, on, or after the Effective Time,
that have not been paid in full as of the Effective Time. In addition, Section
7.3 shall be administered in all cases such that there shall be no duplication
of benefits, payments or contributions made to or on behalf of a CSRA Welfare
Plan Participant (or beneficiary) under the CSRA Welfare Plans or CSC Welfare
Plans, including the respective FSA, HSA and HRA plans.

(i)
Waiver of Conditions or Restrictions. Unless prohibited by applicable Law, the
CSRA Welfare Plans will waive all limitations as to preexisting conditions,
exclusions, service conditions, waiting period limitations or evidence of
insurability requirements that would otherwise be applicable to the CSRA Welfare
Plan Participant following the Effective Time to the extent that such Employee
had previously satisfied such limitation under the corresponding CSC Welfare
Plan.

7.4
Insurance Contracts

To the extent any CSC Welfare Plan is funded through the purchase of an
insurance contract or is subject to any stop loss contract, CSC and CSRA will
cooperate and use their commercially reasonable efforts to replicate such
insurance contracts for CSRA (except to the extent changes are required under
applicable state insurance Laws or filings by the respective insurers) and to
maintain any pricing discounts or other preferential terms for both CSC and CSRA
for a reasonable term. Neither Party shall be liable for failure to obtain such
insurance contracts, pricing discounts, or other preferential terms for the
other Party. Each Party shall be responsible for any additional premiums,
charges, or administrative fees that such Party may incur pursuant to this
Section 7.4.
7.5
Third-Party Vendors

Except as provided below, to the extent any CSC Welfare Plan is administered by
a third-party vendor, CSC and CSRA will cooperate and use their commercially
reasonable efforts to replicate any contract with such third-party vendor for
CSRA and to maintain any pricing discounts or other preferential terms for both
CSC and CSRA for a reasonable term. Neither Party shall be liable for failure to
obtain such pricing discounts or other preferential terms for the other Party.
Each Party shall be responsible for any additional premiums, charges, or
administrative fees that such Party may incur pursuant to this Section 7.5.
7.6
Retiree Welfare Benefits.


 
 
29
 




--------------------------------------------------------------------------------

 




(d)
Retiree Welfare Benefits. CSC sponsors (w) The Computer Sciences Corporation
1992 Employee Welfare Benefits Plan, (the “1992 Plan”) (x) the CSC Welfare
Benefits Plan for DuPont/Conoco, LogMod and Zurich Retirees (the “DuPont Plan”),
(y) the CSC Welfare Benefits Plan for DIS (Former GTE) Retirees (the “GTE
Plan”), and (z) CSC Welfare Benefits Plan for TMG/TMD Retirees (the “TMG Plan”
and together with the 1992 Plan, DuPont Plan and GTE Plan, the “CSC OPEB
Plans”).

(i)
1992 Plan and GTE Plan. Effective no later than the Effective Time, CSC shall
transfer sponsorship of the 1992 Plan and the related VEBA, as well as the GTE
Plan to CSRA (the “Transferred OPEB Plans”). CSRA shall, or shall cause one or
more members of the CSRA Group to, assume from CSC sponsorship of and all right,
title and interest of CSC in and to and all related Assets and Liabilities and
benefit obligations under the Transferred OPEB Plans. On or before the Effective
Time, CSC shall assign and cause CSRA to be substituted for CSC under all trust
agreements under the 1992 Plan VEBA, such that CSRA succeeds to all of CSC’s
right, title and interest in and to the 1992 Plan VEBA and the assets therefore,
subject to the terms thereof. The Transferred OPEB Plans shall provide such
benefits and payments as set forth under the respective Transferred OPEB Plans
to all eligible retired CSC Group Employees, Former CSC Group Employees and CSRA
Group Employees. The 1992 Plan and related VEBA shall be amended to recognize
each CSC Group Employee’s service following the Distribution with the CSC Group
for purposes of determining only (A) eligibility, and (B) level of benefits. The
VEBA shall be amended to eliminate future contributions from employees making
contributions to the VEBA as of the Distribution.

(ii)
DuPont/LogMod Plan. Effective no later than the Effective Time, the DuPont Plan
shall be separated into those assets, liabilities and benefit obligations
attributable to (A) CSC Group and Former CSC Group Employees eligible under the
DuPont/Zurich components of the plan (the “DuPont Plan”), and (B) CSC Group
Employees and Former CSC Group Employees eligible under the LogMod component of
the plan (the “LogMod Plan”)). CSC shall remain liable for the Assets,
Liabilities and benefit obligations under the DuPont Plan. The DuPont Plan shall
provide such benefits and payments as set forth under the respective Plan to all
eligible retired CSC Group Employees, Former CSC Group Employees and CSC
Employees. The DuPont Plan shall be amended to recognize each CSRA Group
Employee’s service following the Distribution with the CSRA Group for purposes
of determining only (1) eligibility, and (2) level of benefits. As of no later
than the Effective Time, CSC shall transfer sponsorship of the LogMod Plan to
CSRA. CSRA shall, or shall cause one or more members of the CSRA Group to,
assume from CSC sponsorship of and all right, title and interest of CSC in and
to and all related Assets and Liabilities and benefit obligations under the
LogMod Plan. The LogMod Plan shall provide such benefits and payments to all
eligible retired CSC Group Employees, Former CSC Group Retirees and CSRA Group
Employees.

(iii)
TMG Plan. CSC shall retain and remain responsible for the Assets, Liabilities
and benefit obligations under the TMG Plan and related VEBA following the
Effective Time.

(iv)
Five-Year Requirement. Notwithstanding, the foregoing, the Parties agree not to
terminate the retiree medical and life plans set forth above, or significantly
reduce such retiree medical or life plan benefits such that an accounting
curtailment is triggered, for a period of five years from the Distribution,
without approval and agreement from the other Party; provided however that such
approval and agreement shall not be unreasonably withheld.


 
 
30
 




--------------------------------------------------------------------------------

 




(e)
Transfer of Eagle Alliance Joint Venture OPEB Plan. CSC owned seventy-nine
percent (79%) of Eagle Alliance, a separate joint venture between CSC and
Northrup Grumman Corporation. Eagle Alliance sponsors the Eagle Alliance Retiree
Medical Plan for the benefit of eligible Eagle Alliance employees. Effective
July 4, 2015, CSC transferred its entire ownership interest in Eagle Alliance to
Computer Science GS Group. Such transfer included the assets and liabilities,
including the responsibilities and obligations associated with the Eagle
Alliance Retiree Medical Plan. As an owner of Eagle Alliance, CSRA shall be
responsible for any and all Liabilities (including Liability for funding) and
other obligations with respect to the Eagle Alliance Retiree Medical Plan
following the Effective Time.

(f)
The financial presentation of the other post-employment benefit obligations in
the Form 10 (as amended through August 17, 2015) is materially consistent with
the allocation of such liabilities under this Section 7.6.

8.
WORKERS’ COMPENSATION AND UNEMPLOYMENT COMPENSATION

8.1
Workers’ Compensation

Workers’ compensation will be dealt with as per Section 10 of the Master
Separation and Distribution Agreement.
8.2
Unemployment Compensation

(j)
CSRA Unemployment Compensation. Effective as of the Effective Time, CSRA shall,
or shall cause another CSRA Entity to, assume the obligations for all claims and
Liabilities relating to unemployment compensation benefits for all CSRA Group
Employees. Effective as of the Effective Time, CSRA, acting through the CSRA
Entity employing each CSRA Group Employee, will be responsible for establishing
new unemployment insurance employer accounts, policies and claims handling
contracts with the applicable government agencies. To the extent that such
insurance coverage cannot be obtained by CSRA or a CSRA Entity, or, pursuant to
state laws and processes, such Liabilities are assessed by a state against CSC,
in respect of claims and Liabilities otherwise to be assumed by CSRA or a CSRA
Entity pursuant to this Section 8.2, CSC shall remain primarily liable for such
claims and Liabilities, but CSRA shall indemnify and hold harmless CSC for any
such claims and Liabilities. If the preceding sentence applies, then at one or
more mutually agreed upon dates, CSC will determine the present value of such
claims and Liabilities and CSRA shall reimburse CSC for that amount.

(k)
CSC Unemployment Compensation. Effective as of the Effective Time, the CSC
Entity employing each CSC Group Employee shall have (and, to the extent it has
not previously had such obligations, such CSC Entity shall assume) the
obligations for all claims and Liabilities relating to unemployment compensation
benefits for all CSC Group Employees. Effective as of the Effective Time, the
CSC Entity formerly employing each CSC Group Employee shall have (and, to the
extent it has not previously had such obligations, such CSC Entity shall assume)
the obligations for all claims and Liabilities relating to unemployment
compensation benefits for all Former CSC Group Employees.

(l)
Cooperation. CSRA and CSC shall use commercially reasonable efforts to provide
that unemployment insurance costs are not adversely affected for either of them
by reason of the Distribution.

9.
BENEFIT ARRANGEMENTS AND OTHER MATTERS


 
 
31
 




--------------------------------------------------------------------------------

 




9.1
Termination of Participation

Except as otherwise provided under this Agreement, effective as of immediately
after the Effective Time, CSRA Group Employees shall not be eligible to
participate in any CSC Benefit Plan.
9.2
Accrued Time Off

CSRA shall recognize and assume all Liability for all unused vacation, holiday,
sick leave, flex days, personal days and paid-time off and other time-off
benefits with respect to CSRA Group Employees which accrued prior to the
Effective Time and CSRA shall credit each CSRA Group Employee with such accrual.
9.3
Leaves of Absence

CSRA will continue to apply the appropriate leave of absence policies applicable
to inactive CSRA Group Employees who are on an approved leave of absence as of
the Effective Time. Leaves of absence taken by CSRA Group Employees prior to the
Effective Time shall be deemed to have been taken as employees of a member of
the CSRA Group.
9.4
Certain Director Fees

With respect to any CSC Director and CSRA Director, CSC shall retain
responsibility for the payment of any fees payable in respect of service on the
board of directors of CSC that are payable but not yet paid as of the Effective
Time, and CSRA shall not have any responsibility for any such payments. With
respect to any CSRA Director, CSRA shall be responsible for the payment of any
fees payable in respect of service on the board of directors of CSRA that are
earned at any time beginning at or after the Effective Time, and CSC shall not
have any responsibility for any such payments. With respect to any CSC Director,
CSC shall be responsible for the payment of any fees payable in respect of
service on the board of directors of CSC that are earned at any time beginning
at or after the Effective Time, and CSRA shall not have any responsibility for
any such payments.
9.5
Restrictive Covenants in Employment and Other Agreements

To the fullest extent permitted by the agreements described in this Section 9.5
and applicable Law, CSC shall assign, or cause an applicable member of the CSC
Group to assign, to CSRA or a member of the CSRA Group, as designated by CSRA,
all agreements containing restrictive covenants (including confidentiality,
non-competition and non-solicitation provisions), including but not limited to
the Non-Competition/Non-Solicitation Agreement, and the assignment of any
intellectual property between a member of the CSC Group and a CSRA Group
Employee, including but not limited to the Assignment of Inventions and Covenant
Against Disclosure Agreement, with such assignment to be effective as of the
Effective Time. To the extent that assignment of such agreements is not
permitted, effective as of the Effective Time, each member of the CSRA Group
shall be considered to be a successor to each member of the CSC Group for
purposes of, and a third-party beneficiary with respect to, all agreements
containing restrictive covenants (including confidentiality, non-competition and
non-solicitation provisions) and the assignment of any intellectual property
between a member of the CSC Group and a CSRA Group Employee, such that each
member of the CSRA Group shall enjoy all the rights and benefits under such
agreements (including rights and benefits as a third-party beneficiary), with
respect to the business operations of the CSRA Group; provided, however, that in
no event shall CSC be permitted to enforce such restrictive covenant agreements
against CSRA Group Employees for action taken in their capacity as employees of

 
 
32
 




--------------------------------------------------------------------------------

 




a member of the CSRA Group. Furthermore, the Parties agree that, with respect to
equity awards held by CSC Group Employees or CSRA Group Employees which provide
for cancellation, forfeiture or similar action in the event of a determination
that the holder of an equity award engaged in “detrimental activities”, the
entity that does not employ such holder shall enforce the penalties with respect
to the detrimental activities and treat any equity award that was converted
pursuant to the terms of this Agreement in the same manner as a result of such
detrimental activities as the employing entity. For purposes of this Section
9.5, “detrimental activities” shall include any of the following activities: (i)
competing with the CSC Group or the CSRA Group, as applicable, (ii) using or
disclosing, other than as expressly authorized by the CSC Group or the CSRA
Group, as applicable, any confidential business information or trade secrets
that the participant obtains during the course of his or her employment with the
CSC Group or the CSRA Group, as applicable; and (iii) after the participant is
no longer employed by the CSC Group or the CSRA Group, as applicable, (A)
soliciting any person or entity whom the participant knows to be a customer of,
or whose business the participant solicited on behalf of, the CSC Group or the
CSRA Group, as applicable, while employed by it, (B) soliciting or hiring any
person who is then an employee of the CSC Group or the CSRA Group, as
applicable, or (C) taking any action that, in the judgment of the Compensation
Committee of the Board of Directors of the CSC Group or the CSRA Group, as
applicable, is not in the best interests of the CSC Group or the CSRA Group, as
applicable.
10.
NON-U.S. EMPLOYEES

10.1
General Principles

Except as explicitly set forth in this Section 10, CSC Group Employees and CSRA
Group Employees who are resident outside of the U.S. or otherwise are subject to
non-U.S. Law and their related benefits and obligations shall be treated, in so
far as is practicable, in the same manner as the CSC Group Employees and CSRA
Group Employees who are resident in the U.S.; provided, however, that all
actions taken with respect to non-U.S. Employees in connection with the
Distribution will be accomplished in accordance with applicable Law and custom
in each of the applicable jurisdictions.
10.2
Treatment of Equity Awards Held by Non-U.S. Employees

Equity awards held by non-U.S. Employees of the CSC Group or the CSRA Group
shall have such special adjustments and provisions as are needed to satisfy any
applicable local Law.
11.
GENERAL PROVISIONS

11.1
Preservation of Rights to Amend

The rights of each member of the CSC Group and each member of the CSRA Group to
amend, waive, or terminate any Benefit Plan shall not be limited in any way by
this Agreement.
11.2
Confidentiality

Each Party agrees that any information conveyed or otherwise received by or on
behalf of a Party in conjunction herewith that is not otherwise public through
no fault of such Party is confidential and is subject to the terms of the
confidentiality provisions set forth herein and in the Master Separation and
Distribution Agreement, including Section 3.3(e) of this Agreement and Section
8.5 of the Master Separation and Distribution Agreement.

 
 
33
 




--------------------------------------------------------------------------------

 




11.3
Administrative Complaints/Litigation

Except as otherwise provided in this Agreement, on and after the Distribution
Date, CSRA shall assume, and be solely liable for, the handling, administration,
investigation, and defense of actions, including ERISA, occupational safety and
health, employment standards, union grievances, wrongful dismissal,
discrimination or human rights, and unemployment compensation claims asserted at
any time against CSC or any member of the CSC Group by any CSRA Group Employee
(including any dependent or beneficiary of any such Employee) or any other
person, to the extent such actions or claims arise out of or relate to
employment or the provision of services (whether as an employee, contractor,
consultant, or otherwise) to or with respect to the business activities of any
member of the CSRA Group after the Distribution Date. To the extent that any
legal action relates to a putative or certified class of plaintiffs, which
includes both CSC Group Employees (or Former CSC Group Employees) and CSRA Group
Employees and such action involves employment or benefit plan related claims,
reasonable costs and expenses incurred by the Parties in responding to such
legal action shall be allocated among the Parties equitably in proportion to a
reasonable assessment of the relative proportion of Employees included in or
represented by the putative or certified plaintiff class. The procedures
contained in the indemnification and related litigation cooperation provisions
of the Master Separation and Distribution Agreement shall apply with respect to
each Party’s indemnification obligations under this Section 11.3.
11.4
Reimbursement and Indemnification

Each Party agrees to reimburse the other Party, within thirty (30) days of
receipt from the other Party of reasonable verification, for all costs and
expenses which the other Party may incur on its behalf as a result of any of the
respective CSC and CSRA Welfare Plans, Retirement Plans, Benefit Plans, and
Deferred Compensation Plans and, as contemplated by Sections 4, 5 and 6, any
termination or severance payments or benefits. All Liabilities retained,
assumed, or indemnified against by CSRA pursuant to this Agreement, and all
Liabilities retained, assumed, or indemnified against by CSC pursuant to this
Agreement, shall in each case be subject to the indemnification provisions of
the Master Separation and Distribution Agreement. Notwithstanding anything to
the contrary, (i) no provision of this Agreement shall require any member of the
CSRA Group to pay or reimburse to any member of the CSC Group any
benefit-related cost item that a member of the CSRA Group has paid or reimbursed
to any member of the CSC Group prior to the Effective Time and (ii) no provision
of this Agreement shall require any member of the CSC Group to pay or reimburse
to any member of the CSRA Group any benefit-related cost item that a member of
the CSC Group has paid or reimbursed to any member of the CSRA Group prior to
the Effective Time.
11.5
Costs of Compliance with Agreement

Except as otherwise provided in this Agreement or any other contractual
agreement or arrangement, each Party shall pay its own expenses in fulfilling
its obligations under this Agreement.
11.6
Fiduciary Matters

CSC and CSRA each acknowledges that actions required to be taken pursuant to
this Agreement may be subject to fiduciary duties or standards of conduct under
ERISA or other applicable Law, and no Party shall be deemed to be in violation
of this Agreement if it fails to comply with any provisions hereof based upon
its good-faith determination (as supported by advice from counsel experienced in
such matters) that to do so would violate such a fiduciary duty or standard.
Each Party shall be responsible for taking such actions

 
 
34
 




--------------------------------------------------------------------------------

 




as are deemed necessary and appropriate to comply with its own fiduciary
responsibilities and shall fully release and indemnify the other Party for any
Liabilities caused by the failure to satisfy any such responsibility.
11.7
Entire Agreement

This Agreement, together with the documents referenced herein (including the
Master Separation and Distribution Agreement and the Benefit Plans), constitutes
the entire agreement and understanding among the Parties with respect to the
subject matter hereof and supersedes all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof. To the extent any provision of this Agreement conflicts with the
provisions of the Master Separation and Distribution Agreement (other than
Sections 11.10 and 11.16(b) thereof), the provisions of this Agreement shall be
deemed to control with respect to the subject matter hereof.
11.8
Binding Effect; No Third-Party Beneficiaries; Assignment

This Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns. Except as otherwise expressly
provided in this Agreement, this Agreement is solely for the benefit of the
Parties and should not be deemed to confer upon any third parties any remedy,
claim, Liability, reimbursement, cause of action, or other right in excess of
those existing without reference to this Agreement. Nothing in this Agreement is
intended to amend any Benefit Plan or affect the applicable plan sponsor’s right
to amend or terminate any Benefit Plan pursuant to the terms of such plan. The
provisions of this Agreement are solely for the benefit of the Parties, and no
current or former Employee, officer, director, or independent contractor or any
other individual associated therewith shall be regarded for any purpose as a
third-party beneficiary of this Agreement. This Agreement may not be assigned by
any Party, except with the prior written consent of the other Party.
11.9
Amendment; Waivers

No change or amendment may be made to this Agreement except by an instrument in
writing signed on behalf of each of the Parties and in accordance with Sections
11.10 and 11.16(b) of the Master Separation and Distribution Agreement. Subject
to Sections 11.10 and 11.16(b) of the Master Separation and Distribution
Agreement, any Party may, at any time, (i) extend the time for the performance
of any of the obligations or other acts of another Party, (ii) waive any
inaccuracies in the representations and warranties of another Party contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
by another Party with any of the agreements, covenants, or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the Party to be bound thereby. No failure or
delay on the part of any Party in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant, or agreement contained herein,
nor shall any single or partial exercise of any such right preclude other or
further exercises thereof or of any other right.
11.10
Remedies Cumulative

All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.
11.11
Notices


 
 
35
 




--------------------------------------------------------------------------------

 




Unless otherwise expressly provided herein, all notices, claims, certificates,
requests, demands and other communications hereunder shall be in writing and
shall be deemed to be duly given (i) when personally delivered, (ii) if mailed
by registered or certified mail, postage prepaid, return receipt requested, on
the date the return receipt is executed or the letter is refused by the
addressee or its agent, (iii) if sent by overnight courier which delivers only
upon the executed receipt of the addressee, on the date the receipt
acknowledgment is executed or refused by the addressee or its agent, or (iv) if
sent by facsimile or electronic mail, on the date confirmation of transmission
is received (provided that a copy of any notice delivered pursuant to this
clause (iv) shall also be sent pursuant to clause (i), (ii) or (iii)), addressed
to the attention of the addressee’s General Counsel at the address of its
principal executive office or to such other address or facsimile number for a
Party as it shall have specified by like notice.
11.12
Counterparts

This Agreement, including the other documents referred to herein, may be
executed in multiple counterparts, each of which when executed shall be deemed
to be an original but all of which together shall constitute one and the same
agreement.
11.13
Severability

If any term or other provision of this Agreement is determined by a
non-appealable decision by a court, administrative agency, or arbitrator to be
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the court, administrative
agency, or arbitrator shall interpret this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the fullest
extent possible. If any sentence in this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.
11.14
Governing Law

This Agreement (and any claims or disputes arising out of or related hereto or
thereto or to the transactions contemplated hereby and thereby or to the
inducement of any Party to enter herein and therein, whether for breach of
contract, tortious conduct, or otherwise and whether predicated on common law,
statute, or otherwise) shall be governed by and construed and interpreted in
accordance with the Laws of the State of New York irrespective of the choice of
laws principles of the State of New York, including all matters of validity,
construction, effect, enforceability, performance, and remedies.
11.15
Dispute Resolution

The procedures for negotiation and binding arbitration set forth in Section 9 of
the Master Separation and Distribution Agreement shall apply to any dispute,
controversy or claim (whether sounding in contract, tort or otherwise) that
arises out of or relates to this Agreement, any breach or alleged breach hereof,
the transactions contemplated hereby (including all actions taken in furtherance
of the transactions contemplated hereby on or prior to the date hereof), or the
construction, interpretation, enforceability, or validity hereof. For the
avoidance of doubt, this Section 11.15 shall not apply to any dispute,
controversy

 
 
36
 




--------------------------------------------------------------------------------

 




or claim (whether sounding in contract, tort or otherwise) that arises out of or
relates to Sections 11.10 or 11.16(b) of the Master Separation and Distribution
Agreement.
11.16
Performance

Each of CSC and CSRA shall cause to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set forth herein to be
performed by any member of the CSC Group and any member of the CSRA Group,
respectively. Each of the Parties agrees to take such further actions and to
execute, acknowledge, and deliver, or to cause to be executed, acknowledged, and
delivered, all such further documents as are reasonably requested by the other
for carrying out the purposes of this Agreement or of any document delivered
pursuant to this Agreement.
11.17
Construction

This Agreement shall be construed as if jointly drafted by the Parties and no
rule of construction or strict interpretation shall be applied against any
Party.
11.18
Effect if Distribution Does Not Occur

Notwithstanding anything in this Agreement to the contrary, if the Master
Separation and Distribution Agreement is terminated prior to the Effective Time,
this Agreement shall be of no further force and effect and shall be void ab
initio.
[Signature Page Follows]



 
 
37
 




--------------------------------------------------------------------------------

 




SIGNATORY
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.


COMPUTER SCIENCES CORPORATION
By:     /s/ Paul Saleh                                 
Name:     Paul Saleh
Title:     Chief Financial Officer


CSRA INC.
By:     /s/ Kevin M. Libby                        
Name:     Kevin M. Libby
Title:     Assistant Treasurer



Signature Page to Employee Matters Agreement